PREGUNTAS Y RESPUESTAS:
ABORDAR LAS NECESIDADES DE
LOS NIÑOS CON DISCAPACIDADES Y
LAS DISPOSICIONES DISCIPLINARIAS DE IDEA
PREGUNTAS Y RESPUESTAS DE OSEP 22-02

DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
OFICINA DE EDUCACIÓN ESPECIAL Y
SERVICIOS DE REHABILITACIÓN
19 DE JULIO DE 2022

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
www.ed.gov
El Departamento de Educación tiene como misión promover el alto rendimiento académico y la preparación de los estudiantes
para la competitividad global al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

Aviso de Asistencia Lingüística
Notice of Language Assistance: If you have difficulty understanding English, you may, free of charge,
request language assistance services for this Department information by calling 1-800-USA-LEARN
(1-800-872-5327) (TTY: 1-800-877-8339), or email us at: Ed.Language.Assistance@ed.gov.
Aviso a personas con dominio limitado del idioma inglés: Si usted tiene alguna dificultad en entender
el idioma inglés, puede, sin costo alguno, solicitar asistencia lingüística con respecto a esta información
llamando al 1-800-USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), o envíe un mensaje de
correo electrónico a: Ed.Language.Assistance@ed.gov.
給英語能力有限人士的通知: 如果您不懂英語， 或者使用英语有困难，您可以要求獲得向大眾提
供 的語言協助服務，幫助您理解教育部資訊。這些語言協助服務均可免費提供。如果您需要有關
口譯 或筆譯服務的詳細資訊，請致電 1-800-USA-LEARN (1-800-872-5327)
(聽語障人士專線：1-800-877-8339), 或電郵: Ed.Language.Assistance@ed.gov.
Thông báo dành cho những người có khả năng Anh ngữ hạn chế: Nếu quý vị gặp khó khăn trong việc
hiểu Anh ngữ thì quý vị có thể yêu cầu các dịch vụ hỗ trợ ngôn ngữ cho các tin tức của Bộ dành cho công
chúng. Các dịch vụ hỗ trợ ngôn ngữ này đều miễn phí. Nếu quý vị muốn biết thêm chi tiết về các dịch vụ
phiên dịch hay thông dịch, xin vui lòng gọi số 1-800-USA-LEARN (1-800-872-5327)
(TTY: 1-800-877-8339), hoặc email: Ed.Language.Assistance@ed.gov.
영어 미숙자를 위한 공고: 영어를 이해하는 데 어려움이 있으신 경우, 교육부 정보 센터에일반인
대상 언어 지원 서비스를 요청하실 수 있습니다. 이러한 언어 지원 서비스는 무료로제공됩니다.
통역이나 번역 서비스에 대해 자세한 정보가 필요하신 경우, 전화번호 1-800-USA-LEARN
(1-800-872-5327) 또는 청각 장애인용 전화번호 1-800-877-8339 또는 이메일주소
Ed.Language.Assistance@ed.gov 으로 연락하시기 바랍니다.
Paunawa sa mga Taong Limitado ang Kaalaman sa English: Kung nahihirapan kayong makaintindi ng
English, maaari kayong humingi ng tulong ukol dito sa inpormasyon ng Kagawaran mula sa nagbibigay
ng serbisyo na pagtulong kaugnay ng wika. Ang serbisyo na pagtulong kaugnay ng wika ay libre. Kung
kailangan ninyo ng dagdag na impormasyon tungkolsa mga serbisyo kaugnay ng pagpapaliwanag o
pagsasalin, mangyari lamang tumawag sa 1-800-USA-LEARN (1-800-872-5327)
(TTY: 1-800-877-8339), o mag-email sa: Ed.Language.Assistance@ed.gov.
Уведомление для лиц с ограниченным знанием английского языка: Если вы испытываете
трудности в понимании английского языка, вы можете попросить, чтобы вампредоставили перевод
информации, которую Министерство Образования доводит до всеобщего сведения. Этот перевод
предоставляется бесплатно. Если вы хотите получить более подробную информацию об услугах
устного и письменного перевода, звоните по телефону 1-800-USA-LEARN (1-800-872-5327)
(служба для слабослышащих: 1-800-877-8339), или отправьте сообщение по адресу:
Ed.Language.Assistance@ed.gov.

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

El Departamento de Educación de EE.UU. (Departamento) se compromete a garantizar que
todos los niños tengan acceso a una educación de alta calidad proporcionada en un entorno de
aprendizaje seguro, comprensivo y predecible1 libre de discriminación2; lleno de relaciones sanas
y de confianza; y que asegure el crecimiento y desarrollo social, emocional, funcional y
académico3 de cada niño. Para los niños elegibles con discapacidades, este compromiso requiere
la total implementación de la Parte B de la Ley de Educación para Personas con Discapacidades
(Individuals with Disabilities Education Act, IDEA). Al Departamento le preocupa que la
aplicación incorrecta o, en algunos casos, la falta de aplicación de las disposiciones que se
encuentran en la IDEA, incluidas las disposiciones disciplinarias, haya contribuido a la exclusión
inapropiada, particularmente para los niños de color con discapacidades, y haya resultado en la
denegación del acceso a oportunidades educativas críticas.4 El Departamento reconoce y valora a
los administradores escolares, maestros y personal educativo de todo el país que trabajan para
brindar un entorno educativo seguro, positivo y no discriminatorio para todos los estudiantes,
maestros y otro personal escolar. Las escuelas no necesitan elegir entre mantener segura a su
comunidad escolar, incluidos los estudiantes y el personal escolar, y cumplir con la ley. Además,
“Predecible”, como se usa en intervenciones y apoyos conductuales positivos, generalmente se refiere a algo que
es obvio o tiene expectativas conocidas. Los entornos de aprendizaje predecibles pueden contribuir a una
sensación de seguridad para los niños, lo que limita el comportamiento que no es consistente con el código de
conducta estudiantil de la escuela.
2
Este documento solo aborda los requisitos relacionados con los derechos de los niños con discapacidades elegibles
para educación especial y servicios relacionados, en virtud de la Ley de Educación para Individuos con
Discapacidades (IDEA). Los niños con discapacidades también tienen derechos en virtud de la Sección 504 de la
Ley de Rehabilitación de 1973 (Sección 504). La normativa del artículo 504 del Departamento prohíbe la
discriminación por discapacidad por parte de los beneficiarios de asistencia financiera federal, como las agencias
educativas estatales (state educational agencies, SEA) y las agencias educativas locales (local educational
agencies, LEA). Título 29 § 794 del U.S.C.; título 34, parte 104 del C.F.R. El artículo 504 es exigible a través de
la Oficina para Derechos Civiles (OCR) del Departamento. La OCR también hace cumplir leyes que prohíben la
discriminación por raza, color o nacionalidad, sexo y edad por parte de beneficiarios de asistencia financiera
federal. Para obtener orientación de OCR sobre temas bajo estas leyes, visite http://www.ed.gov/ocr. Para obtener
más información sobre las protecciones del artículo 504 para estudiantes con discapacidades contra la
discriminación por discapacidad en el contexto de la disciplina escolar, consulte Apoyar a los estudiantes con
discapacidades y evitar el uso discriminatorio de la disciplina escolar bajo la Sección 504 de la Ley de
Rehabilitación de 1973, y la hoja informativa Abordar las necesidades de los niños con discapacidades y las
disposiciones disciplinarias de IDEA. Para obtener más información sobre las prohibiciones contra discriminación
por raza, color o nacionalidad, consulte http://www.ed.gov/ocr.
3
Aunque no está definido en la IDEA, la palabra “funcional”, como se usa en las regulaciones de la IDEA,
generalmente se refiere a actividades y habilidades que no se consideran académicas o relacionadas con el
rendimiento académico de un niño medido en las pruebas de rendimiento estatales. Asistencia a los estados para la
educación de niños con discapacidades y becas preescolares para niños con discapacidades, norma definitiva,
análisis de comentarios y cambios, Título 71 del Registro Federal 46540, 46579 (14 de agosto de 2006). El
Departamento cree que es razonable interpretar que el “rendimiento funcional” incluye áreas tales como factores
de salud mental y del comportamiento que afectan la participación y el progreso de un niño con una discapacidad
en el plan de estudios de educación general.
4
Consulte de la Carta “Estimado colega” de la Oficina de Educación Especial y Servicios de Rehabilitación (Office
of Special Education and Rehabilitative Services, OSERS), sobre cómo garantizar la equidad y brindar apoyo
conductual a los estudiantes con discapacidades (1 de diciembre de 2016) (“DCL 2016”), disponible en:
https://sites.ed.gov/idea/files/dcl-on-pbis-in-ieps-08-01-2016.pdf; y vea la nota supra 2, Apoyar a los estudiantes
con discapacidades y evitar el uso discriminatorio de la disciplina escolar bajo la Sección 504 de la Ley de
Rehabilitación de 1973.].
1

1

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

los requisitos de la IDEA no interfieren con la capacidad de una escuela para abordar situaciones
extraordinarias en las que el comportamiento de un niño, incluido el comportamiento relacionado
con la discapacidad del niño, es una amenaza inmediata para su propia seguridad o la de los
demás, como comunicarse con especialistas en intervención de crisis o la policía. El
Departamento ofrece este documento de Preguntas y respuestas (Q&A) (junto con Enfoques
positivos y proactivos para apoyar a los niños con discapacidades: Una guía para las partes
interesadas) a todas las partes interesadas en la educación, incluidas las familias y los
educadores, para apoyar la implementación de las disposiciones disciplinarias de la IDEA de una
manera que respete la promesa de igualdad de oportunidades de la ley.
Este documento actualiza y reemplaza la guía de la Oficina de Educación Especial y
Servicios de Rehabilitación (OSERS) titulada Preguntas y respuestas sobre
procedimientos disciplinarios, publicada en junio de 2009,5 e incluye preguntas y
respuestas adicionales que abordan temas que han surgido a medida que el campo
continúa llevando a cabo las disposiciones disciplinarias de IDEA y sus reglamentos de
implementación. Los temas clave incluyen retirar a un niño con una discapacidad de su
ubicación educativa actual y las responsabilidades de los equipos del programa de
educación individualizada (individualized education program, IEP) para abordar las
necesidades conductuales de los niños con discapacidades a través de la evaluación,
reevaluación y proceso de desarrollo del IEP para garantizar la provisión de un educación
pública apropiada y gratuita (free and appropriate public education, FAPE).6
Hay en el Apéndice I un glosario de términos clave y siglas que se usan en este documento. Los
padres que deseen solicitar apoyo adicional para comprender las disposiciones sobre disciplina
de IDEA y los derechos para niños con discapacidades pueden ponerse en contacto con sus
centros de información y capacitación para padres (parent training and information, PTI) de su
área, para obtener asistencia directa y derivaciones a otras organizaciones. El Departamento
proporciona fondos a los PTI para ayudar a los padres a adquirir habilidades para participar de
5

En D.S. v. Trumbull Board of Education, 975 F.3d 152 (2d Cir. 2020), el Tribunal de Apelaciones del Segundo
Circuito de EE.UU. no estuvo de acuerdo con la interpretación del Departamento de que una evaluación funcional
del comportamiento (FBA) se considera una evaluación o reevaluación según la IDEA que activa el derecho de
los padres a solicitar una evaluación educativa independiente a cargo del estado. Sobre esta base, OSERS tiene la
intención de revisar sus posiciones establecidas anteriormente sobre este asunto, incluso si y cuando una LEA
debe buscar el consentimiento de los padres antes de realizar una FBA para un niño elegible con una
discapacidad. (Consulte las preguntas E-4 y E-5 del documento de preguntas y respuestas de OSERS de 2009).
6
FAPE significa servicios de educación especial y servicios relacionados que: (1) se brindan pagados con fondos
públicos, bajo supervisión pública y sin cargo; (2) cumplen con los estándares de la SEA, incluidos los requisitos
de la Ley IDEA; (3) incluyen una educación preescolar, primaria o secundaria apropiada en el estado participante;
y (4) se proporcionan de conformidad con un programa de educación individualizado que cumple con los
requisitos del Titulo 34 §§ 300.320 a 300.324 del C.F.R. Título 34 § 300.17 del C.F.R. Según la ley estatal que
rige la educación de todos los niños, algunos estados no proporcionan educación pública a los niños hasta los 21
años. La Ley IDEA no exige la provisión de educación pública gratuita y apropiada a niños con discapacidades de
3, 4, 5, 18, 19, 20 o 21 años en la medida en que esas edades estén fuera del límite de edad para la educación
pública según la ley o práctica estatal, o la orden de cualquier Tribunal. Consulte el Título 34 § 300.102(a)(1) del
C.F.R.
2

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

manera efectiva en la educación y el desarrollo de sus hijos. Los padres pueden encontrar el PTI
correspondiente a su área en https://www.parentcenterhub.org/find-your-center/.7
El Departamento ha determinado que este documento brinda orientación importante conforme al
Boletín Final de Buenas Prácticas de Orientación de la Oficina de Administración y Presupuesto
(Agency Good Guidance Practices of the Office of Management and Budget), Título 72, del Reg.
Fed. 3432 (25 de enero de 2007). Excepto por los requisitos legales o reglamentarios descritos en
esta guía, esta importante guía no es vinculante y no crea ni impone nuevos requisitos legales.
Para obtener más información sobre los procesos de orientación del Departamento, visite:
www2.ed.gov/policy/gen/guid/significant-guidance.html.
Las preguntas y respuestas incluidas en este documento no tienen por objetivo reemplazar el
estudio cuidadoso de la Ley IDEA y sus regulaciones de implementación. La Ley IDEA, sus
regulaciones de implementación y otros documentos importantes relacionados con ellas se
encuentran en:
https://sites.ed.gov/idea/.
Recursos sobre el clima escolar y la disciplina estudiantil:
www.ed.gov/discipline.

7

Este documento contiene recursos y ejemplos que se proporcionan para la conveniencia del usuario. La inclusión
de estos materiales no pretende reflejar su importancia, ni respaldar las opiniones expresadas o los productos o
servicios ofrecidos. Estos materiales pueden contener las opiniones y recomendaciones de varios expertos en la
materia, así como enlaces de hipertexto, direcciones de contacto y sitios web a información creada y conservada
por otras organizaciones públicas y privadas. Las opiniones expresadas en cualquiera de estos materiales no
reflejan necesariamente las opiniones o políticas del Departamento. El Departamento no controla ni garantiza la
precisión, pertinencia, actualidad o integridad de la información externa incluida en estos materiales. La inclusión
de dicha información no constituye un aval por parte del Departamento o del gobierno federal, ni una preferencia
o apoyo de estos ejemplos en comparación con otros que podrían estar disponibles y presentarse. Además, este
debate no debe implicar el respaldo de ninguna organización, plan de estudios o modelo de aprendizaje.
3

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

ÍNDICE
Preguntas y respuestas: Abordar las necesidades de los niños con discapacidades y las
disposiciones disciplinarias de IDEA .....................................................................................1
ÍNDICE ...................................................................................................................................4
A.

Obligaciones de cumplir las necesidades de los niños elegibles con
discapacidades en virtud de IDEA ..............................................................................5

B.

Una descripción general de los procedimientos disciplinarios de IDEA ..................10

C.

Cambio de ubicación.................................................................................................12

D.

Establecimiento educativo alternativo provisorio (IAES) ........................................19

E.

Circunstancias especiales ..........................................................................................23

F.

Revisión de determinación de manifestación ...........................................................26

G.

Requisitos de la IDEA para FBA y BIP....................................................................30

H.

Prestación de servicios durante los períodos de expulsión .......................................32

I.

Protecciones para niños que aún no cumplen con los requisitos para
recibir servicios en virtud de la IDEA ......................................................................34

J.

Aplicación de las protecciones disciplinarias de la IDEA en ciertas
circunstancias específicas .........................................................................................40

K.

Resolución de desacuerdos .......................................................................................45

L.

Responsabilidades de supervisión e informe de datos del estado .............................49

APÉNDICE I: Glosario de términos y siglas clave, tal como se utilizan en
esta guía ....................................................................................................................53

4

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

A.

Obligaciones de cumplir las necesidades de los niños elegibles con
discapacidades en virtud de IDEA

Pregunta A-1: ¿Cuáles son algunas de las obligaciones de las LEA8 de proporcionar FAPE a
niños con discapacidades matriculados en escuelas públicas y niños con
discapacidades asignados a escuelas privadas por una LEA como medio de
proporcionar FAPE?
Respuesta:

La piedra angular de IDEA es el derecho de todos los niños elegibles con
discapacidades tener una educación pública apropiada y gratuita (FAPE) que
enfatice la educación especial y los servicios relacionados diseñados para
satisfacer sus necesidades únicas y que prepare al niño para una mejor
educación, empleo y vida independiente. Todos los niños matriculados en
escuelas públicas y los niños con discapacidades asignados públicamente a
escuelas privadas por una LEA tienen derecho a FAPE. Conforme a la Ley
IDEA, el vehículo para proporcionar una educación pública gratuita y apropiada
es un IEP desarrollado de manera adecuada sobre la base de las necesidades
individuales del niño. Un IEP debe incluir los niveles actuales de rendimiento
académico y desempeño funcional del niño, y el impacto de la discapacidad del
niño en su participación y progreso en el plan de estudios de educación general.
Las metas del IEP deben estar alineadas con los estándares de contenido de
nivel de grado para todos los niños con discapacidades.9 El IEP del niño debe
desarrollarse, revisarse y modificarse de acuerdo con los requisitos descritos por
la Ley IDEA en el Título 34 § 300.320 a § 300.328 del C.F.R.10 La IDEA
también brinda garantías procesales, incluidas amplias protecciones de debido
proceso, para niños con discapacidades y sus padres.

Para que este documento sea más fácil de leer, el Departamento ha utilizado el término “LEA” en lugar de
“agencia pública”. Las agencias públicas se definen en el Título 34 §300.33 del C.F.R. e incluyen a las SEA, las
LEA, las agencias de servicios educativos (educational services agencies, ESA), las escuelas autónomas públicas
sin fines de lucro que de otra manera no están incluidas como LEA o ESA y no son una escuela de una LEA o
ESA, y cualquier otra subdivisión política del estado responsable de proporcionar educación a los niños con
discapacidades. Los requisitos del programa bajo la Parte B de IDEA se aplican a las agencias públicas. Consulte
el Título 34 §§ 300.120 y 300.600(b)(2) del C.F.R.
9
Los estados pueden definir estándares de rendimiento académico alternativos para los niños con las
discapacidades cognitivas más importantes, siempre que esos estándares estén alineados con los de contenido
académico del estado, promuevan el acceso al plan de estudios general y reflejen el juicio profesional de los
estándares de rendimiento más altos posibles, de acuerdo con el Título 34 § 200.1(d) del C.F.R. Título 34
§ 300.160(c)(2)(i) del C.F.R.
10
Para ver ejemplos, consulte las páginas 5 a 8 de la Oficina de Educación Especial y Servicios de Rehabilitación
(OSERS), Carta “Estimado colega” sobre cómo garantizar la equidad y brindar apoyo conductual a los estudiantes
con discapacidades (1 de diciembre de 2016) (“DCL 2016”), disponible en: https://sites.ed.gov/idea/files/dcl-onpbis-in-ieps-08-01-2016.pdf.

8

5

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta A-2: ¿Debe el personal de la escuela apoyar las necesidades de comportamiento de
los niños con discapacidades?
Respuesta:

Sí. La IDEA y sus reglamentos de implementación requieren que los equipos
del IEP sigan ciertos procedimientos para garantizar que los IEP satisfagan las
necesidades individualizadas, incluidas las necesidades conductuales, de los
niños con discapacidades. Título 20 § 1414(d) del U.S.C. y Título
34 §§ 300.320 a 300.324 del C.F.R. La evaluación o reevaluación inicial, por
ejemplo, debe usar una variedad de herramientas y estrategias de evaluación
para recopilar información funcional, académica y de desarrollo relevante sobre
el niño, y evaluar al niño en todas las áreas relacionadas con la discapacidad
sospechada, incluso, si corresponde, el estado social y emocional. Título
34 §§ 300.304(b) y (c)(4) del C.F.R.; Título 34 §§ 300.304 a 300.311 del C.F.R.
El equipo del IEP debe considerar la información sobre el rendimiento funcional
actual del niño (por ejemplo, comportamiento) proporcionada por los padres, los
maestros del salón de clases y otros proveedores de servicios al desarrollar el
IEP del niño. Título 34 § 300.321 y § 300.324 del C.F.R. Una vez que se
desarrolla el IEP, los equipos del IEP deben: (1) revisar el IEP del niño
periódicamente, pero no menos de una vez al año, para determinar si se están
logrando las metas anuales del niño; (2) revisar el IEP, según corresponda, para
abordar cualquier falta de progreso esperado hacia las metas anuales y en el plan
de estudios de educación general; los resultados de cualquier reevaluación;
información sobre el niño proporcionada a los padres o por ellos; las
necesidades anticipadas del niño; u otros asuntos. Título 34 § 300.324(b)(1) del
C.F.R.
La LEA debe asegurarse de que el IEP del niño resulte accesible para cada
maestro de educación regular, maestro de educación especial, proveedor de
servicios relacionados y cualquier otro proveedor de servicios que sea
responsable de su implementación. Además, todos los maestros y proveedores
deben estar informados de sus responsabilidades específicas de implementar el
IEP y las adaptaciones, modificaciones y apoyos específicos que se
proporcionarán al niño de acuerdo con su IEP. Título 34 § 300.323(d) del
C.F.R. Esto incluye cualquier intervención y apoyo conductual positivo, y otras
estrategias que el equipo del IEP determine que son necesarias para abordar las
necesidades conductuales del niño.

Pregunta A-3: ¿Existen requisitos específicos para apoyar a los niños con discapacidades cuyo
comportamiento impide su aprendizaje o el de los demás?
Respuesta:

Sí. La IDEA específicamente exige que los equipos del IEP consideren el uso de
intervenciones y apoyos conductuales positivos, además de otras estrategias,
6

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

para niños con discapacidades cuya conducta impida su aprendizaje o el de los
demás. Título 20 § 1414(d)(3)(B)(i) del U.S.C.; Título 34 § 300.324(a)(2)(i) del
C.F.R. El equipo del IEP puede optar por abordar el comportamiento a través de
metas anuales en el IEP. Título 34 § 300.320(a)(2)(i) del C.F.R. El IEP del niño
puede incluir modificaciones al programa del niño, apoyos para los maestros del
niño u otro personal escolar, y cualquier educación especial y servicios
relacionados y ayudas y servicios complementarios necesarios para permitir que
el niño avance adecuadamente hacia el logro de esas metas de comportamiento.
Título 34 § 300.320(a)(4) del C.F.R.
Pregunta A-4: ¿Qué pasos debe seguir el equipo de IEP de un niño para apoyar las necesidades
de comportamiento de un niño con una discapacidad?
Respuesta:

Cuando un niño con una discapacidad demuestra un comportamiento que
impide su aprendizaje o el de los demás, es posible que se necesiten apoyos
conductuales apropiados para garantizar que el niño reciba FAPE. El equipo del
IEP debe considerar y, cuando se determine necesario para garantizar la FAPE,
incluir o revisar los apoyos conductuales en el IEP del niño. Título 34 §§
300.320(a)(4) y 300.324(a)(2)(i) del C.F.R. Al desarrollar, revisar y revisar el
IEP, los equipos del IEP deben determinar si se necesitan apoyos conductuales
para garantizar la FAPE del niño: (1) educación especial y servicios
relacionados, (2) ayudas y servicios complementarios, y (3) modificaciones del
programa o apoyos para el personal escolar. Título 34 § 300.320(a)(4) del
C.F.R. Según la IDEA, la educación especial y los servicios relacionados y las
ayudas y servicios complementarios deben basarse en investigaciones revisadas
por pares en la medida de lo posible; por lo tanto, los apoyos conductuales
deben estar respaldados por pruebas. Título 34 § 300.320(a)(4) del C.F.R.11

Pregunta A-5: ¿Qué pasos debe seguir el personal de la escuela si observa que un niño con una
discapacidad exhibe comportamientos que impiden su aprendizaje o el
aprendizaje de los demás, pero el IEP del niño no incluye intervenciones y
apoyos conductuales positivos y otras estrategias para abordar esos
comportamientos?
Respuesta:

11

En este caso, la LEA debe volver a convocar al equipo del IEP, que incluye a
los padres, para discutir los próximos pasos para garantizar que el IEP aborde el
comportamiento que impide el aprendizaje del niño o el aprendizaje de los
demás. El equipo del IEP podría decidir que se necesitan datos adicionales para
determinar las necesidades educativas del niño, incluso cómo abordar los
comportamientos del niño, y la LEA podría buscar el consentimiento de los
padres para realizar evaluaciones adicionales para producir los datos necesarios.

Para obtener más información sobre estos requisitos, consulte las páginas 6 y 7 de DCL de 2016.
7

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Si el equipo del IEP determina que tiene suficiente información, podría revisar
un IEP existente, por ejemplo, proporcionando al niño servicios y apoyos
adicionales para ayudar a abordar el comportamiento del niño.12 Si se necesitan
cambios luego de la reunión anual del equipo de IEP para un año escolar, el
padre y la LEA pueden acordar no convocar a todo el equipo del IEP y en su
lugar desarrollar un documento escrito para modificar el IEP. Título 34
§ 300.323(a)(4) del C.F.R. Para obtener información adicional sobre la revisión
o enmienda del IEP, consulte las Preguntas C-8 a C-10 en Preguntas y
respuestas sobre los programas de educación individualizados, las evaluaciones
y las reevaluaciones (2011).
Pregunta A-6: ¿Cómo podría afectar a un niño con una discapacidad si su equipo del IEP no
considera ni brinda los apoyos conductuales necesarios?
Respuesta:

Como señaló OSERS en su DCL 2016,13 el hecho de que el equipo del IEP no
considere y brinde los apoyos conductuales necesarios a través del proceso del
IEP puede resultar en que un niño no reciba un beneficio educativo significativo
o FAPE. Además, el hecho de que una LEA no deje disponibles los apoyos
conductuales a lo largo de un continuo de ubicaciones alternativas, incluso en
un entorno de educación normal, podría resultar en una ubicación restrictiva
inapropiada y constituir una denegación de ubicación en el entorno
menos restrictivo.
El hecho de que el equipo del IEP no considere y proporcione los apoyos
conductuales necesarios también podría conducir a un comportamiento que no
concuerde con el código de conducta estudiantil de la escuela.14 Si el
comportamiento de un niño, incluido su impacto y consecuencias (p. ej.,
violaciones del código de conducta estudiantil de la escuela, molestias en clase,
expulsiones disciplinarias y otras medidas disciplinarias de exclusión), interfiere

12

Las ayudas y los servicios adicionales y complementarios y las modificaciones del programa y apoyos para
personal de la escuela pueden incluir: servicios de asesoramiento para necesidades de salud mental (p. ej.,
ansiedad, depresión, etc.); instrucción de habilidades sociales; refuerzo explícito de conducta positiva (como a
través de una economía simbólica de clase); instrucción explícita sobre control de estrés, ansiedad y depresión;
consulta con un profesional con experiencia en intervenciones conductuales para crear un plan de apoyo de
comportamiento positivo; mayor acceso a terapeutas; acceso a estrategias específicas respaldadas por
investigaciones revisadas por pares para apoyar las necesidades sociales, emocionales, de comportamiento o de
salud mental. (p. ej., cuantificación de la ansiedad, ejercicios de atención plena); cambio de horarios de clase del
estudiante; capacitar al personal en apoyos de conducta positiva adicionales y diseño universal para el
aprendizaje; y acceso a consultas con proveedores de servicios relacionados y otras personas con experiencia
especializada. Consulte la Hoja de Ruta para el Regreso a la Escuela: Desarrollo e Implementación de Programas
de Educación Individualizada en el Entorno Menos Restrictivo conforme a la Ley de Educación para Personas con
Discapacidades (30 de septiembre de 2021). Además, consulte las páginas 5 a 8 de OSERS DCL 2016 para ver
ejemplos de apoyos conductuales para niños con discapacidades.
13
Ver DCL 2016.
14
Tal como se usa en este documento, el "código de conducta estudiantil" incluye las expectativas de
comportamiento al participar en programas, incluidos los programas para la primera infancia y las escuelas.
8

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

con su propio aprendizaje o el de los demás, el equipo del IEP debe considerar
el uso de intervenciones y apoyos conductuales positivos, además de otras
estrategias, para abordar esos comportamientos. Título 34 § 300.324(a)(2)(i)
del C.F.R. Si el IEP del niño ya incluye apoyos conductuales, ante incidentes
repetidos de mala conducta del niño o interrupción del salón de clases, es
posible que el equipo del IEP deba reunirse para considerar si los apoyos
conductuales del niño se están implementando de manera consistente según lo
requiere el IEP o si deben cambiarse. Es fundamental que las disposiciones de
IDEA diseñadas para apoyar las necesidades de los niños con discapacidades y
garantizar la FAPE se implementen de manera adecuada para evitar una
dependencia excesiva o un uso indebido de la disciplina de exclusión en
respuesta al comportamiento de un niño.

9

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

B.

Una descripción general de los procedimientos disciplinarios de IDEA

Pregunta B-1: ¿La IDEA define “disciplina”?
Respuesta:

No. La IDEA no define “disciplina”. La Sección 615(k) de IDEA y los
reglamentos de implementación en el Título 34 §§ 300.530 a 300.536 del C.F.R.
explican los derechos de los niños con discapacidades y la autoridad del
personal escolar cuando un niño es suspendido, expulsado o colocado
temporalmente en un establecimiento educativo alternativo provisorio (interim
alternative educational setting, IAES) con fines disciplinarios. A los efectos de
estas preguntas y respuestas, “disciplina” se refiere a las consecuencias que una
escuela impone a un niño que viola el código de conducta estudiantil de la
escuela o las reglas determinadas por el personal de la escuela.15,16

Pregunta B-2: ¿Los reglamentos de implementación de la IDEA prescriben medidas
disciplinarias específicas que una LEA debe tomar cuando un niño con una
discapacidad viola el código de conducta estudiantil de una escuela?
Respuesta:

No. La IDEA no prescribe medidas disciplinarias específicas que debe tomar
una LEA, pero establece algunos límites. Por ejemplo, la IDEA no impide que
una LEA discipline a un niño con una discapacidad por violar el código de
conducta estudiantil de la escuela como cualquier otro estudiante, pero sí impide
que una LEA lo haga en situaciones en las que la medida disciplinaria resultaría
en un cambio de la ubicación y el comportamiento que dio lugar a la violación
del código de conducta estudiantil de la escuela se determina como una
manifestación de la discapacidad del niño, con la excepción de las expulsiones
disciplinarias debido a “circunstancias especiales”. Título 34 §§ 300.530(c) y
300.530(g) del C.F.R. Para obtener más información, consulte la Sección C

El término “disciplina” como se usa en este documento no incluye el uso del castigo corporal. Si bien la IDEA no
prohíbe el uso del castigo corporal en escuelas y programas, el Departamento instó previamente a los estados a
eliminar esta práctica de las escuelas y, en su lugar, promover medidas disciplinarias efectivas y de apoyo. La
carta del Departamento sobre este tema señaló que el castigo corporal en la escuela a menudo no se aplica por
igual a todos los estudiantes y se aplica de manera desproporcionada a los estudiantes de color y estudiantes con
discapacidades. Además, la carta señaló que el uso del castigo corporal es ineficaz como estrategia para abordar el
comportamiento inapropiado y también está asociado con resultados académicos negativos. Vea la carta del 22 de
noviembre de 2016 del exsecretario John King. https://www2.ed.gov/policy/gen/guid/schooldiscipline/files/corporal-punishment-dcl-11-22-2016.pdf.
16
La IDEA no prohíbe que una escuela o programa preescolar imponga consecuencias a un niño que no resulten en
una medida disciplinaria de exclusión. Estas prácticas no se abordan en IDEA y podrían incluir acciones como la
pérdida de privilegios, detención después de la escuela o realizar servicio comunitario. Del mismo modo, algunas
escuelas utilizan un enfoque de prácticas restaurativas para construir mejores relaciones y abordar los daños, las
necesidades y las obligaciones dentro de la comunidad escolar. Consulte Apoyar a los estudiantes con
discapacidades y evitar el uso discriminatorio de la disciplina escolar bajo la Sección 504 de la Ley de
Rehabilitación de 1973 y la hoja informativa Apoyar a los estudiantes con discapacidades y evitar el uso
discriminatorio de la disciplina escolar bajo la Sección 504 de la Ley de Rehabilitación de 1973, y
http://www.ed.gov/ocr. para ver el análisis de prohibiciones contra la discriminación por discapacidad y raza,
color o nacionalidad.
15

10

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

sobre “Cambio de ubicación”, la Sección E sobre “Circunstancias especiales” y
la Sección F sobre “Revisiones de Determinación de Manifestación”.
Pregunta B-3: ¿La Oficina de Programas de Educación Especial (OSEP) considera la
restricción o aislamiento como las estrategias apropiadas para disciplinar a un
niño por un comportamiento relacionado con su discapacidad?
Respuesta:

No. La OSEP no tiene conocimiento de ningún apoyo basado en evidencia para
la opinión de que el uso de la restricción o el aislamiento sea una estrategia
efectiva para modificar los comportamientos de un niño que están relacionados
con su discapacidad. La posición de larga data del Departamento es que se debe
hacer todo lo posible para evitar la necesidad del uso de restricciones o
aislamiento y que las intervenciones conductuales deben ser consistentes con los
derechos del niño a ser tratado con dignidad y ser libre de abuso. Además, la
posición del Departamento es que la restricción o el aislamiento no deben usarse
excepto en situaciones en las que el comportamiento de un niño represente un
peligro inminente de daño físico grave para sí mismo o para otros.17 El
Departamento ha desarrollado y difundido un documento de recursos donde se
recomienda que la restricción física o el aislamiento “nunca se usarán como
castigo o disciplina”.18 La IDEA no permite ni prohíbe expresamente el uso de
restricciones o aislamiento. La IDEA sí exige considerar el uso de
intervenciones y apoyos conductuales positivos, además de otras estrategias,
para abordar comportamientos en un niño con discapacidad que interfieran en
su aprendizaje o el de otros. Por lo tanto, los equipos del IEP deben considerar e
incorporar al IEP de un niño otras intervenciones y apoyos basados en
evidencia.19

17

Vea la carta del 15 de mayo de 2012 del exsecretario Arne Duncan a los educadores, adjunta al documento
Restricción y aislamiento: Documento de recursos del Departamento.
18
Id. Además, consulte la carta “Estimado colega” 2016 de la OCR: Restricción y aislamiento de estudiantes con
discapacidades. Esta DCL explica cuándo las restricciones o aislamientos pueden dar como resultado una
discriminación por discapacidad.
19
También vale la pena señalar que el Departamento de Justicia de EE.UU. ha investigado el cumplimiento del
Título II de la Ley de Estadounidenses con Discapacidades (Americans with Disabilities Act, ADA), a las LEA
que restringen o aíslan innecesaria y repetidamente a niños con discapacidades. Vea, p. ej.,
https://www.justice.gov/opa/press-release/file/1452621/download. Además, la Oficina para Derechos Civiles del
Departamento de Educación de EE.UU. realiza investigaciones para determinar si la restricción o aislamiento de
estudiantes con discapacidades por parte de una LEA constituyó discriminación por discapacidad en
incumplimiento del artículo 504 de la Ley de Rehabilitación de 1973 y del Título II de la Ley de Estadounidenses
con Discapacidades. Vea, p. ej., https://www.ed.gov/news/press-releases/us-department-educations-office-civilrights-reaches-agreement-resolve-restraint-and-seclusion-compliance-review-michigans-huron-valley-schools.
11

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

C.

Cambio de ubicación

Pregunta C-1: ¿Cuándo las acciones disciplinarias y los cambios programáticos constituyen un
cambio de ubicación?
Respuesta:

Ocurre un cambio de ubicación si: (1) la expulsión es por más de 10 días
escolares consecutivos; o (2) el niño fue expulsado varias veces, y constituyó un
patrón (i) porque la serie de expulsiones llegaron en total a más de 10 días
escolares en un año escolar; (ii) porque la conducta del niño es sustancialmente
similar a su conducta en incidentes previos que tuvieron como consecuencia las
distintas expulsiones; y (iii) por factores adicionales como la duración de cada
expulsión, el tiempo total que el niño ha estado expulsado y la proximidad de
las expulsiones entre sí. Título 34 § 300.536(a) del C.F.R.
El cálculo de los 10 días escolares de suspensión abordados en Título 34
§ 300.530 del C.F.R. podría incluir exclusiones que ocurren fuera de las
disposiciones disciplinarias de IDEA que ocurren debido al comportamiento de
un niño. Las acciones que resulten en denegaciones de acceso y cambios
significativos en el programa educativo de un niño podrían considerarse como
parte de los 10 días de suspensión y también podrían constituir un cambio
inadecuado en la ubicación. Estas acciones podrían incluir cuando un
administrador de la escuela informa unilateralmente a un padre que su hijo con
una discapacidad solo puede permanecer en la escuela por días escolares más
cortos debido a problemas de comportamiento o cuando el maestro no permite
que un niño con una discapacidad asista a un curso electivo por problemas de
comportamiento. Estos tipos de acciones generalmente se consideran
expulsiones disciplinarias a menos que se cumplan los tres factores siguientes:
(1) el niño tiene la oportunidad de continuar participando adecuadamente en el
plan de estudios general; (2) el niño continúa recibiendo los servicios
especificados en el IEP del niño; y (3) el niño continúa participando con niños
sin discapacidades en la medida en que lo hubieran hecho en su ubicación
actual.20 Además, la expulsión inmediata de un niño con una discapacidad a un
entorno más restrictivo durante más de 10 días en respuesta a un
comportamiento relacionado con la discapacidad también podría constituir una

20

Estos factores son los mismos factores que el Departamento aplica a las suspensiones dentro de la escuela, para
los fines de Título 34 § 300.530 del C.F.R. En el Análisis de comentarios y cambios que acompañan a las
regulaciones de la Parte B, el Departamento explicó: “La política a largo plazo del Departamento ha sido que una
suspensión dentro de la escuela no se considere parte de los días de suspensión contemplados en Título 34
§ 300.530 del C.F.R. siempre que el niño tenga oportunidad de continuar participando adecuadamente en el plan
de estudios general; continúe recibiendo los servicios especificados en el IEP del niño; y siga participando con
niños sin discapacidades en la medida en que lo hubiera hecho en su ubicación actual. Esta sigue siendo nuestra
política”. La explicación concluye indicando que el hecho de si una suspensión dentro de la escuela constituiría o
no un día de suspensión dependería de los hechos y circunstancias únicos de cada caso. Título 71 Fed. Reg. 46715
(14 de agosto de 2006).
12

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

expulsión disciplinaria inapropiada o un cambio de ubicación inapropiado si no
se autoriza específicamente o se implementa de manera coherente con los
requisitos de la IDEA. Por ejemplo, el personal de la escuela debe considerar si
se debe proporcionar un aviso previo y una copia de las garantías procesales al
padre de un niño con una discapacidad de acuerdo con los requisitos del Título
34 §§ 300.503 y 300.504 del C.F.R. o si la expulsión requeriría de una revisión
de la determinación de la manifestación en virtud del Título 34 § 300.530 del
C.F.R. (Consulte la Sección F para obtener información adicional sobre las
revisiones de determinación de manifestación). Las SEA deben examinar estas
prácticas junto con su deber de monitorear el cumplimiento de las LEA con las
disposiciones disciplinarias y el IEP, la ubicación y los requisitos ambientales
menos restrictivos de IDEA. Título 34 § 300.149 y § 300.600 del C.F.R.
Además, las LEA deben asegurarse de tener políticas, procedimientos y
programas vigentes que sean consistentes con las políticas y procedimientos
estatales aplicables y cualquier requisito impuesto por el estado que no sea
requerido por la IDEA, Título 20 § 1407(a) del U.S.C.; Título 34 § 300.201 del
C.F.R.
Pregunta C-2: ¿Quién determina si un patrón de expulsiones constituye un cambio
disciplinario en la ubicación?
Respuesta:

La LEA toma la determinación, caso por caso, de si un patrón de expulsiones
constituye un cambio en la ubicación bajo las disposiciones disciplinarias de la
IDEA. Título 34 § 300.536(b)(1) del C.F.R. Según IDEA, las autoridades de la
escuela solo pueden expulsar de su ubicación actual a un niño con una
discapacidad que viole cualquier código escolar de conducta estudiantil, para
transferirlo a un IAES adecuado, a otro entorno, o suspenderlo, durante no más
de 10 días escolares a la vez. Esta expulsión solo puede ocurrir en la medida en
que dicha acción disciplinaria se aplique a niños sin discapacidades por la
misma infracción. Título 34 § 300.530(b) del C.F.R. Cuando el personal de la
escuela determina que se produciría un cambio de ubicación como resultado de
una acción disciplinaria propuesta, se debe proporcionar un aviso previo y una
copia de las garantías procesales al padre de un niño con una discapacidad de
acuerdo con los requisitos bajo el Título 34 §§ 300.503 y 300.504 del C.F.R. Si
el personal de la escuela determina que un patrón de expulsiones no constituye
cambio de ubicación, los padres del niño pueden impugnar esta decisión a
través de los mecanismos de resolución de disputas de IDEA, que incluyen la
presentación de una queja ante el Estado según el Título 34 § 300.153 del
C.F.R., la presentación de una queja de debido proceso para solicitar una
audiencia de debido proceso conforme al Título 34 § 300.532(a) del C.F.R., o
una solicitud de mediación conforme al Título 34 § 300.506 del C.F.R. Consulte
la Sección J para obtener información adicional sobre cómo resolver disputas.
13

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta C-3: ¿Puede la imposición de expulsiones disciplinarias a corto plazo (es decir, 10
días escolares consecutivos o menos) ser la base para volver a convocar al
equipo del IEP del niño?
Respuesta:

Sí. De acuerdo con el Título 34 § 300.324(b) del C.F.R., las revisiones y
revisaciones del IEP son adecuadas para abordar, entre otros problemas,
cualquier falta de progreso esperado hacia las metas anuales; los resultados de
cualquier reevaluación; información sobre el niño proporcionada a los padres o
por ellos; las necesidades anticipadas del niño; u otros asuntos tales como
conductas que lleven a la expulsión disciplinaria a corto plazo, incluido el
impacto en el aprendizaje del niño o de los demás.
El uso frecuente de expulsiones disciplinarias a corto plazo o expulsiones
informales de los niños con discapacidades pueden indicar que el IEP del niño
no aborda adecuadamente sus necesidades de comportamiento, lo que puede
resultar en la denegación de FAPE.21 El personal de la escuela debe conocer y
evaluar la necesidad y la eficacia de las intervenciones conductuales al
implementar medidas disciplinarias de exclusión que interfieran de manera
continua o significativa con la instrucción y la participación de un niño en las
actividades escolares (p. ej., un patrón de derivaciones a la oficina, expulsar de
la escuela repetidamente a un niño con “licencia administrativa” o exigirle
regularmente a un niño abandonar la escuela temprano y perder tiempo de
enseñanza).22 Algunos de los factores que pueden tenerse en cuenta al
considerar el uso de expulsiones a corto plazo incluyen: (1) las circunstancias
que llevaron a la expulsión del niño; (2) si el niño estaba recibiendo servicios de
acuerdo con el IEP; (3) si el comportamiento se puede abordar a través de
cambios menores en las prácticas del salón de clases o del programa (p. ej.,
ajustar el tiempo de transición del niño para almorzar en la cafetería); y (4) si se
debe volver a convocar al equipo del IEP para abordar posibles cambios en el
IEP. En situaciones en las que el comportamiento del niño y las expulsiones
resultantes impidan el aprendizaje del niño o el de otros, las LEA deben revisar
y revisar el IEP del niño para garantizar que existan apoyos y servicios
conductuales apropiados para abordar el comportamiento que ocasione esas
expulsiones disciplinarias. Además, la LEA debe tomar las medidas necesarias
para garantizar que el IEP del niño, incluidas las intervenciones de
comportamiento positivo, los apoyos y otras estrategias, se implementen de
manera consistente. Título 34 § 300.323 y § 300.324(a)(2) del C.F.R.

21
22

DCL 2016 en páginas 11–12.
Id. en pág. 12.
14

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta C-4: Si una expulsión es por 10 días escolares consecutivos o menos y ocurre
después de que un niño haya sido expulsado previamente por 10 días escolares
en ese mismo año escolar, y la LEA determina que la expulsión subsiguiente no
constituye un cambio de ubicación basado en los factores descritos en la
Pregunta C-1, ¿debe la agencia proporcionar un aviso por escrito a los padres
según IDEA?
Respuesta:

No. Bajo IDEA, una LEA debe proporcionar un aviso por escrito solo si
determina que una expulsión a corto plazo constituye un cambio de ubicación.
Por lo tanto, en la circunstancia descrita en la pregunta, IDEA no requiere que la
LEA proporcione una notificación por escrito a los padres.23 Sin embargo, se
puede exigir la notificación de la expulsión para los padres del niño por ley
estatal u otros procedimientos que el estado haya adoptado para la
implementación de los requisitos de la IDEA.

Pregunta C-5: Cuando el padre de un niño con una discapacidad y el personal escolar acuerdan
cambiar la ubicación del niño después de que el niño haya violado el código de
conducta estudiantil de la escuela, ¿se considera el cambio como expulsión
según las disposiciones disciplinarias?
Respuesta:

23

No. Si el padre de un niño con una discapacidad y la LEA acuerdan un cambio
específico en la ubicación educativa actual del niño para implementar el IEP
actual del niño, entonces no se considera una expulsión según las disposiciones
disciplinarias. Sin embargo, cuando el padre y la LEA acuerdan que un niño con
una discapacidad requiere servicios y apoyos adicionales de los que se
encuentran en el IEP actual, el IEP debe revisarse antes de que se determine la
nueva ubicación. Por ejemplo, si el personal de la escuela y el padre acuerdan
que se requiere una ubicación educativa diferente para implementar mejor el
IEP actual del niño a fin de garantizar la provisión de FAPE, la nueva ubicación
no se consideraría un “cambio de ubicación” en el contexto de los requisitos de
la disciplina. Dichos cambios en la ubicación permanecen sujetos a los
requisitos de ubicación en el Título 34 § 300.116 del C.F.R. y los requisitos de
notificación previa por escrito en el Título 34 § 300.503 del C.F.R.

Aunque no se requiere notificación bajo la IDEA en estas circunstancias, el debido proceso bajo la Decimocuarta
Enmienda a la Constitución de los EE.UU. requiere, en conexión con una suspensión de 10 días o menos, que se
le dé al estudiante notificación oral o escrita de los cargos en su contra y, si los niega, una explicación de la
información que tienen los funcionarios escolares y la oportunidad de presentar la versión del estudiante. Goss v.
Lopez, 419 U.S. 565, 581 (1975).
15

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta C-6: ¿Se consideran las expulsiones informales, como los días escolares
administrativamente más cortos, un día escolar al calcular un cambio
disciplinario en la ubicación?
Respuesta:

Los reglamentos de implementación de la IDEA definen el día escolar como
cualquier día, incluido un día parcial, en que los niños asisten a la escuela con
fines educativos. Además, el día escolar tiene el mismo significado para todos
los niños en la escuela, incluidos aquellos con y sin discapacidades. Título 34
§ 300.11(c) del C.F.R. En el contexto disciplinario, los días escolares
administrativamente más cortos ocurren cuando el día escolar de un niño es
reducido solo por el personal de la escuela, en lugar del equipo del IEP del niño
o el equipo de ubicación, en respuesta al comportamiento del niño. En general,
el uso de expulsiones informales para abordar el comportamiento de un niño, si
se implementa repetidamente a lo largo del año escolar, podría constituir una
expulsión disciplinaria de la ubicación actual. Por lo tanto, los procedimientos
disciplinarios en el Título 34 §§ 300.530 a 300.536 del C.F.R. generalmente se
aplicarían a menos que se cumplan los tres factores siguientes: (1) el niño tiene
la oportunidad de continuar participando adecuadamente en el plan de estudios
general; (2) el niño continúa recibiendo los servicios especificados en el IEP del
niño; y (3) el niño continúa participando con niños sin discapacidades en la
medida en que lo hubieran hecho en su ubicación actual. Título 71 del Reg. Fed.
46715 (14 de agosto de 2006).
En general, la jornada escolar de un niño con discapacidad no debe ser más
larga ni más corta que la jornada escolar de un niño sin discapacidad. Sin
embargo, si el equipo del IEP de un niño determina que un niño necesita un día
escolar más largo o más corto para recibir FAPE, entonces el equipo del IEP del
niño debe incorporar las modificaciones apropiadas en el IEP para garantizar
que el niño continúe recibiendo FAPE. Estas modificaciones deben basarse en
las necesidades únicas del niño, como cuando la naturaleza o la gravedad de la
discapacidad del niño es tal que la educación en clases regulares con el uso de
ayudas y servicios complementarios no se puede lograr satisfactoriamente y se
justifica una jornada escolar más corta. Esta determinación la tomarían el IEP
del niño y los equipos de ubicación que pueden incluir, cuando corresponda, el
proveedor médico del niño u otros especialistas en tratamiento. Además, la
práctica de acortar la jornada escolar de un niño como medida disciplinaria
podría considerarse una denegación de FAPE si el equipo del IEP del niño no
considera también otras opciones, como servicios y apoyos adicionales o
diferentes que podrían permitir que el niño permanezca en la escuela durante
todo el día escolar.

16

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta C-7: ¿La suspensión dentro de la escuela se considera un día escolar que debe
contarse al determinar si una expulsión constituye un cambio de ubicación?
Respuesta:

Depende. Ha sido la interpretación de larga data del Departamento que una
suspensión dentro de la escuela generalmente se consideraría parte de los días
de suspensión a menos que el niño: (1) tenga la oportunidad de continuar
participando adecuadamente en el plan de estudios general; (2) continúe
recibiendo los servicios especificados en el IEP del niño; y (3) continúe
participando con niños sin discapacidades en la medida en que lo hubieran
hecho en su ubicación actual. Título 71 del Reg. Fed. 46715 (14 de agosto de
2006). Es importante reconocer que incluso si se cumplen estos tres factores,
una suspensión dentro de la escuela aún retira al niño de la ubicación educativa
que el equipo de ubicación del niño determine que es apropiada, y es posible
que el equipo de IEP del niño deba tomar medidas adicionales. Por ejemplo, el
uso repetido de la suspensión dentro de la escuela puede indicar que el IEP de
un niño, o la implementación del IEP, no aborda adecuadamente sus
necesidades de comportamiento. Por lo tanto, el equipo del IEP del niño debe
considerar si las intervenciones y apoyos conductuales positivos adicionales u
otras estrategias ayudarían al niño en la ubicación actual.

Pregunta C-8: Cuando el IEP de un niño requiere transporte como un servicio relacionado, ¿las
suspensiones del autobús están sujetas a las protecciones disciplinarias de IDEA
para determinar un cambio de ubicación?
Respuesta:

Depende. Si el transporte es un servicio relacionado requerido para la provisión
de FAPE (es decir, para ayudar al niño con una discapacidad a beneficiarse de
la educación especial) y, por lo tanto, debe incluirse en el IEP del niño, una
suspensión del autobús debe tratarse como una suspensión bajo el Título 34
§ 300.530 del C.F.R., y se aplicarían todos los procedimientos disciplinarios y
protecciones de IDEA para niños elegibles con discapacidades.24 Además, se
debe proporcionar transporte a un niño con una discapacidad ubicado en IAES
si el transporte es requerido para que el niño acceda a los servicios que brindan
en IAES.
Una LEA no está obligada a proporcionar transporte alternativo a un niño con
una discapacidad que haya sido suspendido del transporte durante 10 días
escolares o menos, a menos que la LEA proporcione transporte alternativo a los
niños sin discapacidades que hayan sido suspendidos de forma similar del
servicio de autobús. Título 34 § 300.530(d)(3) del C.F.R. Si no se requiere el

24

En virtud de Título 34 § 300.34 del C.F.R., los servicios relacionados significan transporte y tales servicios de
desarrollo, correctivos y otros servicios de apoyo que se requieren para ayudar a un niño con una discapacidad a
beneficiarse de la educación especial.
17

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

transporte en autobús para FAPE y no es parte del IEP del niño, la suspensión
del autobús no se considera una expulsión disciplinaria según el Título 34
§ 300.530 del C.F.R. En esos casos, el transporte no es parte de la provisión de
FAPE, y el niño y los padres del niño tienen las mismas obligaciones de llevar
al niño a la escuela y de regreso que un niño sin discapacidades que ha sido
suspendido de los servicios de autobús. Título 71 del Reg. Fed. 46715 (14 de
agosto de 2006). Para obtener información adicional, consulte Preguntas y
respuestas sobre el servicio a niños con discapacidades elegibles para transporte.

18

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

D.

Establecimiento educativo alternativo provisorio (IAES)

Pregunta D-1: ¿Qué es un IAES?
Respuesta:

IDEA no define un IAES. Sin embargo, los datos recopilados por la OSEP en su
archivo de documentación de datos para la disciplina en virtud de IDEA,
Sección 618, definen un IAES como:
Un entorno apropiado, determinado por el equipo del IEP del niño o
un oficial de audiencia, en el que se coloca al niño por no más de 45
días escolares. Este establecimiento permite al niño seguir recibiendo
los servicios educativos, para permitirle seguir participando en el
plan de estudios de educación general, (en otro centro), y progresar
para alcanzar las metas establecidas en el IEP. Según corresponda, el
establecimiento incluye una evaluación de la conducta funcional
(FBA), servicios y modificaciones de intervención de la conducta
para abordar la violación de conducta de manera que no vuelva a
suceder.

Pregunta D-2: ¿Bajo qué circunstancias se puede colocar a un niño en un IAES?
Respuesta:

Hay varias circunstancias bajo las cuales un niño puede ser colocado en un
IAES:
•

Cuando una expulsión es un cambio de ubicación como se define en el
Título 34 § 300.536 del C.F.R., los servicios se brindan en un IAES después
del décimo día de la expulsión. Esta situación puede ocurrir después de que
un niño con discapacidad es expulsado de su ubicación actual durante 10
días escolares en el mismo año escolar. Durante los días posteriores a la
expulsión, la agencia pública deberá prestar servicios y podrá hacerlo en un
IAES. Título 34 § 300.530(b) del C.F.R.

•

También se puede considerar un IAES cuando se propone un cambio de
ubicación que excedería los 10 días escolares consecutivos y se determina
que el comportamiento que dio lugar a la violación del código de conducta
estudiantil de la escuela no es una manifestación de la discapacidad del niño
según el Título 34 § 300.530 (d) del C.F.R. En esta situación, el personal de
la escuela puede aplicar los procedimientos disciplinarios pertinentes a los
niños con discapacidades de la misma manera y por la misma duración que
los procedimientos se aplicarían a los niños sin discapacidades. Título 34
§ 300.530(c) del C.F.R. Sin embargo, el niño continuaría recibiendo
servicios educativos en un IAES durante la parte de la expulsión que
excedió los 10 días escolares.

19

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

•

En virtud de Título 34 § 300.530(g) del C.F.R., el personal escolar puede
considerar retirar a un niño con una discapacidad de su ubicación actual y
colocarlo en un IAES por no más de 45 días escolares sin importar si se
determina que el comportamiento es una manifestación de la discapacidad
del niño si el niño: (1) lleva un arma o posee un arma en la escuela, en las
instalaciones de la escuela, o en una función escolar bajo la jurisdicción de
una SEA o una LEA; (2) a sabiendas posee o consume drogas ilegales o
vende o solicita la venta de una sustancia controlada, mientras está en la
escuela, en las instalaciones de la escuela o en una función escolar bajo la
jurisdicción de una SEA o una LEA; o (3) ha infligido lesiones corporales
graves sobre otra persona mientras está en la escuela, en las instalaciones de
la escuela o en una función escolar bajo la jurisdicción de una SEA o una
LEA.

Durante una audiencia de debido proceso acelerada, si un funcionario de
audiencia determina que mantener al niño en su ubicación actual probablemente
ocasione lesiones al niño o a otras personas, en ese caso, el funcionario de
audiencia podrá cambiar la ubicación a un IAES adecuado durante un máximo
de 45 días escolares. Título 34 § 300.532(b)(2) del C.F.R. Este procedimiento
puede repetirse si la LEA cree que devolver al niño a la ubicación original es
muy probable que tenga como consecuencia dañar al niño o a otras personas.
Título 34 § 300.532(b)(3) del C.F.R. Consulte la Sección J de este documento
para obtener información adicional sobre las audiencias aceleradas de debido
proceso y la Pregunta K-2 sobre la resolución de desacuerdos.
Pregunta D-3: ¿Qué entornos alternativos se pueden considerar como un IAES?
Respuesta:

Aunque la IDEA no especifica el entorno alternativo donde se deben prestar
servicios educativos en un IAES, se debe seleccionar una determinación de
IAES para que el niño siga participando en el plan de estudios de educación
general, aunque en otro centro, y para progresar hacia alcanzar las metas
establecidas en el IEP del niño. Esta determinación dependerá de las
circunstancias del caso individual de cada niño. Título 20 1415(k)(1)(D)(i) del
U.S.C. Título 71 del Reg. Fed. 46722 (14 de agosto de 2006). Por ejemplo, un
IAES podría ser un entorno diferente en la escuela actual del niño, un entorno
en una escuela diferente en la LEA o en algún otro entorno. Los factores que
podrían considerarse al determinar la ubicación en un IAES incluyen los
programas y servicios específicos disponibles en el entorno alternativo, como
servicios de asesoramiento adicionales, apoyo conductual y académico y otros
servicios, o programas que podrían abordar el comportamiento que condujo a la
necesidad de la ubicación del niño en un IAES.

20

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta D-4: ¿Quién determina el IAES apropiado para un niño con una discapacidad cuando
la expulsión disciplinaria se considera un cambio de ubicación?
Respuesta:

Si la expulsión es un cambio de ubicación según el Título 34 § 300.536 del
C.F.R., el equipo del IEP del niño, que incluye a los padres, determina el IAES
para la provisión de educación especial y servicios relacionados. Título 34 §
300.531 del C.F.R.

Pregunta D-5: ¿Existen situaciones en las que el hogar de un niño podría ser un IAES
apropiado para un niño específico con una discapacidad?
Respuesta:

Depende. En general, la idoneidad de un IAES dependerá de las circunstancias
individuales. Para las expulsiones según el Título 34 § 300.530(c), (d)(5) y (g)
del C.F.R., el equipo del IEP del niño, que incluye a los padres, determina el
IAES apropiado. Título 34 § 300.531 del C.F.R. La Sección 615(k)(1)(D) de
IDEA y el Título 34 § 300.530(d) del C.F.R. declaran que hay que seleccionar
un IAES apropiado “para permitir que el niño siga participando en el plan de
estudios de educación general, en otro centro, y progrese para alcanzar las metas
establecidas en el IEP del niño”. Por lo tanto, es probable que el equipo del IEP
deba considerar otras opciones más allá de la “instrucción en el hogar” al
determinar el IAES apropiado. Como se señaló en el Análisis de Comentarios y
Cambios25:
Si el hogar de un niño sería un establecimiento educativo alternativo provisorio
apropiado según el § 300.530 dependería de las circunstancias particulares de
un caso individual, como la duración de la expulsión, la medida en que el niño
haya sido expulsado previamente de su ubicación regular, y las necesidades
individuales y metas educativas del niño. Sin embargo, en general, debido a que
las expulsiones según los §§ 300.530(g) y 300.532 serán por períodos de hasta
45 días, se debe tener cuidado para garantizar que, si se proporciona instrucción
en el hogar para un niño expulsado según §300.530, los servicios que se
proporcionan satisfarán los requisitos de servicios para una expulsión bajo
§ 300.530(d) y la Sección 615(k)(1)(D) de la Ley. Título 71 del Reg. Fed.
46722 (14 de agosto de 2006).
OSERS también reconoce que, para un niño expulsado de su ubicación
educativa actual por motivos disciplinarios, la instrucción en el hogar podría
impartirse a través de un enfoque virtual, presencial o híbrido. La instrucción en
el hogar virtual o híbrida pueden ser opciones adicionales para que considere un

25

Consulte el paquete de reglamentación final de IDEA, titulado “Asistencia para estados para la educación de niños
con discapacidades y becas preescolares para niños con discapacidades, norma definitiva, análisis de comentarios
y cambios” que puede encontrar en el Título 71 del Reg. Fed. 46540-46845 y está disponible en:
https://sites.ed.gov/idea/files/20060814-Part_B_regulations.pdf.
21

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

equipo de IEP cuando determine el IAES apropiado para un niño con
discapacidad, mientras los servicios le permitan al niño seguir participando en el
plan de estudios de educación general y progresar para alcanzar las metas
establecidas en el IEP del niño.
Sin embargo, las SEA y LEA deben tener cuidado de no excluir a un niño con
una discapacidad de su programa educativo normal para brindar instrucción
virtual con el único propósito de responder al comportamiento de un niño.
Expulsar a un niño del programa de educación normal sin asegurarse de que los
apoyos conductuales estén disponibles a lo largo de una serie de asignaciones,
incluso en un entorno de educación normal, podría resultar en una ubicación
restrictiva inapropiada y la denegación de FAPE. Consulte la pregunta J-5 para
obtener información adicional sobre la instrucción virtual.
Pregunta D-6: ¿En qué medida los servicios establecidos en el IEP del niño deben brindarse en
el IAES cuando hay una expulsión?
Respuesta:

Depende de las necesidades del niño. En general, el equipo del IEP del niño
tomará una decisión individualizada para cada niño con una discapacidad con
respecto a los servicios apropiados que se brindarán en el IAES. La normativa
en el Título 34 § 300.530(d)(1) del C.F.R. establece que un niño con
discapacidad que es expulsado de su ubicación actual por motivos disciplinarios
en virtud del Título 34 § 300.530(c) o (g) del C.F.R. debe seguir recibiendo
servicios educativos según lo establece el Título 34 § 300.101(a) del C.F.R.,
para permitirle seguir participando en el plan de estudios de educación general,
en otro centro, y progresar para alcanzar las metas establecidas en el IEP del
niño. Para expulsiones que constituyen un cambio de ubicación bajo el Título
34 § 300.536 del C.F.R., el equipo IEP del niño determina los servicios
apropiados bajo el Título 34 § 300.530(d)(1) del C.F.R. Título 34
§ 300.530(d)(5) y § 300.531 del C.F.R. Si un niño cuya ubicación se ha
cambiado según el Título 34 § 300.530(c) o (g) del C.F.R. no está progresando
hacia el cumplimiento de las metas del IEP, entonces sería apropiado que el
equipo del IEP revisara la determinación de los servicios o IAES.

22

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

E.

Circunstancias especiales

Pregunta E-1: ¿Se requiere una revisión de determinación de manifestación cuando el niño ha
cometido una violación del código de conducta estudiantil de una escuela que
involucra una expulsión debido a armas, drogas o lesiones corporales graves?
Respuesta:

Sí. Dentro del plazo de 10 días escolares a partir de cualquier decisión de
cambiar la ubicación de un niño con una discapacidad debido a una violación
del código de conducta estudiantil, la LEA, el padre o la madre y los miembros
pertinentes del equipo del IEP del niño deberán hacer una revisión de
determinación de manifestación. Título 34 § 300.530(e) del C.F.R.; véase
también la Sección F, a continuación. Sin embargo, independientemente de si la
violación fue una manifestación de su discapacidad, cuando la expulsión sea por
armas, drogas o lesiones corporales graves,26 bajo el Título 34 § 300.530(g) del
C.F.R., el niño puede permanecer en un IAES, según lo determine el equipo del
IEP del niño, por no más de 45 días escolares.27

Pregunta E-2: ¿Tiene derecho a recibir servicios educativos un niño con una discapacidad que
ha sido expulsado por el personal de la escuela debido a una conducta incluida
en la definición de “circunstancias especiales” en el Título 34 § 300.530(g) del
C.F.R.?
Respuesta:

Sí. Según el Título 34 § 300.530(d) del C.F.R., un niño con una discapacidad
que fue expulsado de su ubicación actual según el Título 34 § 300.530(g) del
C.F.R. debe seguir recibiendo los servicios educativos, para permitirle seguir
participando en el plan de estudios de educación general, en otro centro, y
progresar para alcanzar las metas establecidas en el IEP del niño. El niño
también debe recibir, si es adecuado, una evaluación de la conducta funcional,
servicios y modificaciones de intervención de la conducta que estén diseñados
para hacer notar la violación del código de conducta de manera que no vuelva a
suceder. Estos servicios pueden prestarse en un IAES. Título 34 § 300.530(d)(2)
del C.F.R.

Es importante señalar que la definición de “lesiones corporales graves” (ver Apéndice I: Glosario de términos
clave y siglas, tal como se usan en esta guía) requiere un cierto grado de severidad y, en opinión de OSERS, las
violaciones más comunes del código de conducta estudiantil de una escuela probablemente no impliquen lesiones
corporales o no alcancen el grado requerido de gravedad.
27
En algunas circunstancias, puede haber consecuencias legales para un niño con una discapacidad que viole un
código de conducta estudiantil, como traer un arma de fuego a la escuela. El personal de la escuela debe continuar
comunicándose con los padres del niño y, si es necesario, con los oficiales correccionales o policiales, para
garantizar que se proteja el derecho del niño a la FAPE.
26

23

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta E-3: ¿El personal de la escuela debe informar los delitos cometidos por un niño con
discapacidad en la escuela o en una función de la escuela?
Respuesta:

Según la mayoría de las leyes estatales, el personal escolar debe denunciar
ciertos delitos que ocurren en los terrenos escolares a las autoridades
correspondientes.28 El personal de la escuela debe consultar la ley estatal
aplicable en el momento del incidente. Nada de lo contenido en la IDEA y sus
reglamentaciones de implementación prohíbe a la escuela o LEA denunciar
delitos cometidos por un niño con discapacidad a una autoridad pertinente ni
impide que las autoridades estatales judiciales y del cumplimiento de la ley
ejerzan sus responsabilidades con respecto a la aplicación de las leyes federales
y estatales a delitos que haya cometido un niño con una discapacidad. Título 34
§ 300.535(a) del C.F.R. Si la escuela o LEA informan un delito cometido por un
niño con discapacidad, deberá cerciorarse que se les faciliten a las autoridades
pertinentes a las que la escuela o LEA denuncia el delito copias de los registros
de educación especial y disciplinarios del niño. Título 34 § 300.535(b)(1) del
C.F.R. No obstante, la escuela o LEA pueden facilitarles copias de los registros
de educación especial y disciplinarios del niño sólo en la medida que permita la
Ley de Derechos Educativos y Privacidad Familiar (Family Educational Rights
and Privacy Act, FERPA). Título 34 § 300.535(b)(2) del C.F.R.

Pregunta E-4: ¿IDEA requiere o prohíbe una evaluación de riesgo o amenaza cuando un niño
con una discapacidad comete una violación del código de conducta estudiantil
de la escuela?
Respuesta:

No. Ni el estatuto ni los reglamentos de IDEA abordan la realización de una
evaluación de riesgo o amenaza de un niño con una discapacidad.

Pregunta E-5: Cuando el personal de la escuela realiza evaluaciones de riesgo o amenaza de
un niño con una discapacidad, ¿cómo debe la LEA asegurarse de que se
proporcione FAPE al niño?
Respuesta:

28

Según la IDEA, las garantías procesales y el derecho a FAPE para un niño con
una discapacidad deben protegerse durante cualquier proceso de evaluación de
amenazas o riesgos, incluida la prestación de servicios durante cualquier
expulsión de más de 10 días escolares acumulados en un año escolar. Título 34
§ 300.101 y § 300.530(d) del C.F.R. Los estados y las LEA deben garantizar
que el personal escolar involucrado en la detección y realización de
evaluaciones de amenazas o riesgos de niños con discapacidades sea consciente
de que el niño tiene una discapacidad y tenga suficiente conocimiento sobre la
obligación de la LEA de garantizar FAPE para el niño, incluidas las

Para obtener más información, consulte las Políticas de disciplina escolar- Comisión de Educación de los Estados
(ecs.org) (Mayo de 2021).
24

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

disposiciones sobre disciplina de IDEA. Cuando corresponda, la LEA puede
asegurarse de que el personal de la escuela que realiza la evaluación de
amenazas o riesgos tenga acceso y se coordine con el equipo del IEP del niño.
La coordinación con el equipo del IEP del niño antes de llegar a la
determinación de la evaluación de amenaza o riesgo puede permitir brindar
apoyos conductuales adicionales o diferentes para mitigar o eliminar la amenaza
o el riesgo percibido. Además, el equipo del IEP puede proporcionar
información valiosa sobre: (1) la naturaleza de las discapacidades del niño y las
necesidades del niño; (2) si la intervención conductual positiva y los apoyos
para abordar los comportamientos específicos se han implementado con
fidelidad y, de ser así, la eficacia de esos apoyos; (3) apoyos y servicios
adicionales específicos que podrían proporcionarse para mitigar o eliminar el
riesgo de daño, sin requerir la exclusión de la escuela; y (4) cualquier cambio
propuesto al IEP del niño o revisión de ubicación que esté en proceso. Cuando
corresponda, la LEA puede solicitar una audiencia acelerada de debido proceso
para la expulsión del niño a un IAES durante hasta 45 días si devolver al niño
con discapacidad a la ubicación anterior probablemente ocasione daños al niño
o a otros. Título 34 § 300.532(a) del C.F.R. Independientemente del proceso de
evaluación de riesgos o amenazas utilizado, la LEA es responsable de garantizar
que se sigan las protecciones disciplinarias de IDEA y que FAPE esté
disponible según corresponda.

25

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

F.

Revisión de determinación de manifestación

Pregunta F-1: ¿Qué es una revisión de determinación de manifestación?
Respuesta:

Una revisión de determinación de manifestación es una revisión realizada por la
LEA, el padre y los miembros relevantes del equipo IEP (según lo determinado
por el padre y la LEA) de toda la información relevante en el archivo del niño
para determinar si la conducta que dio lugar a la violación del código de
conducta estudiantil de la escuela (consulte la pregunta F-2) fue causada por la
discapacidad del niño o tuvo una relación directa y sustancial con ella, o si el
comportamiento en cuestión fue el resultado directo de la falta de
implementación del IEP por parte de la LEA. Título 34 § 300.530(e)(1) del
C.F.R.; Título 71 del Reg. Fed. 46748 (14 de agosto de 2006).

Pregunta F-2: ¿Cuándo debe realizarse una revisión de determinación de manifestación?
Respuesta:

Se debe realizar una revisión de determinación de manifestación cuando el
personal de la escuela propone cambiar la ubicación de un niño con una
discapacidad debido a una violación del código de conducta estudiantil de la
escuela. La revisión de la determinación de la manifestación también debe tener
lugar cuando se considera que LEA tiene conocimiento de que el niño es un
niño con una discapacidad, incluso si aún no se ha determinado que el niño es
elegible para educación especial y servicios relacionados en el momento en que
se propone la disciplina (consulte la Pregunta H-7 para obtener información
adicional). La revisión de determinación de manifestación debe ocurrir dentro
de los 10 días escolares de la decisión de cambiar la ubicación del niño debido a
una violación del código de conducta estudiantil de la escuela. Título
34 § 300.530(e)(1) del C.F.R.
Además, si bien la IDEA requiere que se lleve a cabo una determinación de
manifestación cuando hay un cambio de ubicación (consulte la pregunta F-7),
IDEA no prohíbe que los equipos del IEP realicen una revisión de
determinación de manifestación durante otras situaciones en las que el
comportamiento de un niño no concuerde con el código de conducta estudiantil
de la escuela. La información de dichas revisiones puede ayudar a la toma de
decisiones del equipo del IEP, incluso si se debe realizar una FBA; ya sea para
crear, implementar o cambiar un plan de intervención de la conducta (BIP); o al
considerar la necesidad y la implementación de intervenciones y apoyos
conductuales positivos y otras estrategias para apoyar a cualquier niño con una
discapacidad cuyo comportamiento impida su aprendizaje o el de los demás.

26

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta F-3: ¿Cuándo se determina que el comportamiento del niño fue una manifestación de
la discapacidad del niño?
Respuesta:

El comportamiento se considera manifestación de la discapacidad del niño si la
LEA, los padre y los miembros relevantes del equipo IEP del niño consideran
que el comportamiento del niño fue causado por la discapacidad, o tuvo relación
directa y sustancial con la discapacidad, o que el comportamiento en cuestión
fue el resultado directo de la falta de implementación del IEP por parte de la
LEA. Título 34 § 300.530(e)(1)(i)-(ii) del C.F.R. Esto podría incluir situaciones
en las que el niño no recibió constantemente todos los servicios requeridos por
su IEP.

Pregunta F-4: ¿Qué medidas debe tomar un equipo del IEP si se determina que la conducta en
cuestión es una manifestación de la discapacidad del niño?
Respuesta:

Si la LEA, los padres, y los miembros pertinentes del equipo de IEP determinan
que la conducta fue una manifestación de la discapacidad del niño, el equipo del
IEP debe: (1) realizar una FBA, a menos que la LEA hubiera realizado una
previa a la conducta que ocasionó el cambio de ubicación, e implementado un
BIP para el niño; o (2) si ya se había desarrollado un BIP, revisarlo y
modificarlo según fuera necesario para abordar el comportamiento. Título 34
§ 300.530(f)(1) del C.F.R. Consulte la Sección G para obtener más información
de las FBA y BIP.
El equipo del IEP también deberá devolver el niño a la ubicación de donde se le
expulsó, a menos que el padre o la madre y la LEA acuerden un cambio de
ubicación. Además, cuando la expulsión sea por armas, drogas o lesiones
corporales graves, bajo el Título 34 § 300.530(g) del C.F.R, el niño puede
permanecer en un IAES, según lo determine el equipo del IEP del niño, por el
tiempo de expulsión (no más de 45 días escolares) independientemente de si la
violación fue manifestación de su discapacidad. Título 34 § 300.530(f)(2) del
C.F.R.
Si la conducta en cuestión fue el resultado directo de una omisión de la LEA de
aplicar el IEP, la LEA deberá tomar medidas de inmediato para remediar esas
deficiencias. Título 34 § 300.530(e)(3) del C.F.R. Dichos pasos podrían incluir
reunirse con cada maestro y otro proveedor de servicios del niño para revisar
sus responsabilidades específicas relacionadas con la implementación del IEP
del niño, verificar que las adaptaciones, modificaciones y apoyos específicos
requeridos para el niño, o en nombre del niño, estén implementados, y
determinar los servicios compensatorios necesarios para abordar la falta de
implementación del IEP por parte de la LEA.

27

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta F-5: ¿Qué medidas pueden tomar los funcionarios de la escuela si se determina que
la conducta en cuestión no es una manifestación de la discapacidad del niño?
Respuesta:

Para cambios disciplinarios en la ubicación que superen 10 días escolares
consecutivos cuando la conducta que dio lugar a la violación del código de la
escuela se determina que no fue manifestación de la discapacidad del niño, el
personal de la escuela puede aplicar los procedimientos disciplinarios
pertinentes a los niños con discapacidades de la misma manera y por la misma
duración que los procedimientos se aplicarían a los niños sin discapacidades.
Título 34 § 300.530(c) del C.F.R. Sin embargo, un niño con discapacidad que es
expulsado de su ubicación actual cuando la conducta en cuestión se considera
que no es manifestación de su discapacidad, debe seguir recibiendo servicios
educativos según lo establece Título 34 § 300.101(a) del C.F.R., para permitirle
seguir participando en el plan de estudios de educación general, en otro centro,
y progresar para alcanzar las metas establecidas en el IEP del niño. El niño
también debe recibir, si es adecuado, una evaluación de la conducta funcional,
servicios y modificaciones de intervención de la conducta que estén diseñados
para hacer notar la violación del código de conducta de manera que no vuelva a
suceder. Título 34 § 300.530(d)(1) del C.F.R. Si bien en algunos casos la
conducta en cuestión puede no tener una relación directa y sustancial con la
discapacidad del niño, el niño puede beneficiarse de una FBA y apoyos
conductuales adicionales para abordar el comportamiento subyacente.

Pregunta F-6: ¿Qué ocurre si el equipo del IEP no puede llegar a un consenso sobre si el
comportamiento del niño fue o no una manifestación de la discapacidad?
Respuesta:

Si los padres de un niño con una discapacidad, la LEA y los miembros
relevantes del equipo del IEP del niño no pueden llegar a un consenso sobre si
el comportamiento del niño fue una manifestación de la discapacidad o no, la
LEA debe tomar la determinación y proporcionarle a los padres notificación
previa por escrito de conformidad con Título 34 § 300.503 del C.F.R. Los
padres del niño con una discapacidad tiene derecho a ejercer sus garantías
procesales, lo que incluye solicitar una mediación o una audiencia de debido
proceso acelerada para resolver cualquier desacuerdo sobre la determinación de
la manifestación. Título 34 § 300.506 y § 300.532(a) del C.F.R. Un padre
también tiene derecho a presentar una queja estatal alegando una violación de
IDEA relacionada con la determinación de manifestación en disputa. Título 34 §
300.153 del C.F.R.

28

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta F-7: ¿Se requiere que el equipo del IEP lleve a cabo una revisión de determinación
de manifestación cada vez que se expulsa a un niño por más de 10 días
escolares consecutivos y cada vez que la LEA determina que una serie de
expulsiones constituye un cambio de ubicación?
Respuesta:

Sí. La normativa indica que “dentro del plazo de 10 días escolares a partir de
cualquier decisión de cambiar la ubicación de un niño con una discapacidad
debido a una violación del código de conducta estudiantil”, la LEA, los padres,
y los miembros pertinentes del equipo del IEP del niño deberán revisar la
determinación de manifestación. Título 34 § 300.530(e) del C.F.R. (énfasis
agregado). En virtud del Título 34 § 300.536 del C.F.R., ocurre un cambio de
ubicación si: (1) la expulsión es durante más de 10 días escolares consecutivos;
o (2) si la LEA determina, según cada caso particular, que un patrón de
expulsiones constituye cambio de ubicación porque (i) la serie de expulsiones
llegaron en total a más de 10 días escolares en un año escolar; (ii) la conducta
del niño es sustancialmente similar a la conducta que provocó las anteriores
expulsiones; y (iii) por factores adicionales como la duración de cada expulsión,
el tiempo total que el niño ha estado expulsado y la proximidad de las
expulsiones entre sí. Consulte la Pregunta C-1 para obtener información sobre el
cambio de ubicación.

29

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

G.

Requisitos de la IDEA para FBA y BIP29

Pregunta G-1: ¿Cuándo debe un equipo del IEP realizar una FBA y desarrollar e implementar
un BIP?
Respuesta:

El equipo del IEP debe realizar una FBA e implementar un BIP cuando la LEA,
los padres y los miembros relevantes del equipo del IEP determinen que la
conducta del niño que resultó en un cambio de ubicación fue una manifestación
de la discapacidad del niño porque la conducta fue causada por, o tuvo una
relación directa y sustancial con su discapacidad, o la conducta fue un resultado
directo de la falta de implementación del IEP por parte de la LEA. Si la LEA ya
había realizado una FBA y había desarrollado un BIP antes de que ocurriera el
comportamiento que resultó en el cambio de ubicación, el equipo del IEP debe
revisar el BIP para el niño y modificarlo, según sea necesario, para abordar el
comportamiento. Título 34 § 300.530(e) y (f) del C.F.R.

Pregunta G-2: ¿Hay otras circunstancias en las que puede ser apropiado realizar una FBA?
Respuesta:

Sí. En el contexto de la disciplina, si el equipo del IEP determina que la
conducta del niño no es una manifestación de la discapacidad del niño, o si la
ubicación del niño se cambia a un IAES en base a “circunstancias especiales”,
la IDEA requiere que la LEA proporcione al niño, según corresponda, una FBA
y servicios de intervención conductual y modificaciones que están diseñadas
para abordar el comportamiento para que no se repita. Título 34
§ 300.530(d)(1)(ii) del C.F.R. (énfasis agregado). Para obtener más
información, consulte la Pregunta F-5.

Pregunta G-3: ¿Quién está calificado para realizar una FBA?
Respuesta:

29

La IDEA exige que los estados establezcan y mantengan calificaciones para
asegurarse de que todo el personal necesario para llevar a cabo los objetivos de
la IDEA esté preparado y capacitado de manera adecuada y apropiada, incluso
que el personal tenga el conocimiento y habilidades para prestar servicios a
niños con discapacidades. Título 34 § 300.156(a) del C.F.R. Cada LEA debe
asegurarse de que todo el personal necesario para llevar a cabo los objetivos de
la IDEA esté preparado y capacitado de manera adecuada y apropiada, incluido
el personal que realiza FBA. Título 34 § 300.207 del C.F.R. Además, cada LEA
debe asegurarse de que las evaluaciones y otros materiales de evaluación

Para obtener más información sobre el uso de FBA y BIP para abordar el comportamiento de un niño que impide
su capacidad para acceder al aprendizaje y crear y mantener relaciones sociales positivas, consulte Enfoques
positivos y proactivos para apoyar a los niños con discapacidades: Una guía para las partes interesadas (julio de
2022).
30

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

utilizados para evaluar a un niño sean, entre otros requisitos, administrados por
personal capacitado y bien informado. Título 34 § 300.304(c)(1)(iv) del C.F.R.
Se espera que las escuelas cuenten con profesionales debidamente capacitados
disponibles para realizar una FBA y para formular y proporcionar
intervenciones y apoyos conductuales positivos. Es responsabilidad de la LEA,
trabajando con la SEA según sea necesario, brindar desarrollo profesional,
capacitación en el servicio y asistencia técnica, según sea necesario, para que
los miembros del personal escolar puedan realizar una FBA y brindar
intervenciones y apoyos conductuales positivos. Para obtener más información
sobre quién puede brindar apoyos conductuales a un niño cuando los servicios
están incluidos en el IEP del niño, consulte la pregunta C-4 en Hoja de ruta para
el regreso a la escuela: Desarrollo e implementación de programas de educación
individualizada en entornos menos restrictivos (30 de septiembre de 2021).
El Departamento invirtió en varios centros de asistencia técnica que brindan
recursos relacionados con el comportamiento a los que pueden acceder las SEA,
las LEA, las escuelas, los programas para la primera infancia y los educadores.
Los módulos de capacitación y desarrollo profesional en línea se encuentran
entre los muchos recursos creados por estos centros de asistencia técnica. Para
obtener más información, consulte Enfoques positivos y proactivos para apoyar
a los niños con discapacidades: Una guía para las partes interesadas (julio
de 2022).

31

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

H.

Prestación de servicios durante los períodos de expulsión

Pregunta H-1: ¿Cuándo se requiere que una LEA brinde servicios a un niño con una
discapacidad durante las expulsiones por razones disciplinarias que suman no
más de 10 días escolares en un año escolar?
Respuesta:

Una LEA tiene la obligación de proporcionarle servicios durante períodos de
expulsión a un niño con una discapacidad, que haya sido expulsado de su
ubicación actual durante 10 días escolares o menos en ese año escolar, solo si le
presta servicios a un niño sin discapacidades a quien se le haya expulsado de
manera similar. Título 34 § 300.530(d)(3) del C.F.R. Aunque no es obligatorio,
se alienta a las LEA a brindar servicios durante tales expulsiones a corto plazo
para ayudar a los niños con discapacidades a continuar progresando hacia las
metas de su IEP y evitar que se atrasen. La información sobre si la LEA brinda
servicios en esta circunstancia debe incluirse en la explicación de las garantías
procesales que brinda a los padres según el Título 34 § 300.504 del C.F.R.

Pregunta H-2: ¿Cuándo debe una LEA brindar servicios a un niño con una discapacidad que
fue expulsado de la ubicación educativa actual por razones disciplinarias que
suman más de 10 días escolares en un año escolar, y cómo se toman las
determinaciones sobre los servicios que se prestarán?
Respuesta:

Una vez que los días acumulados de expulsión de un niño en un año escolar
superan los 10 días escolares, comenzando con el 11.° día acumulativo y
durante cualquier día posterior de expulsión, la LEA debe brindar servicios de
acuerdo con el Título 34 § 300.530(d) del C.F.R. como se describe a
continuación:
•

Si la expulsión actual es de 10 días escolares seguidos o menos, y si no es
un cambio de ubicación según el Título 34 § 300.536, entonces el personal
escolar, en consulta con al menos uno de los docentes del niño, debe
determinar el nivel en el que se necesitan servicios según lo dispuesto en
34 C.F.R. §300.101(a) del C.F.R., para permitirle al niño continuar
participando en el plan de estudios de educación general, en otro centro, y
progresar para alcanzar las metas establecidas en el IEP del niño. Título 34
§ 300.530(d)(4) del C.F.R. Es posible que los servicios no siempre sean
necesarios durante breves períodos de expulsión. El personal de la escuela
determina la mejor manera de abordar las necesidades del niño en estas
circunstancias. Título 71 del Reg. Fed. 46718.

•

Si la expulsión actual, cualquiera sea su duración, es un cambio de
ubicación según el Título 34 § 300.536 del C.F.R., el equipo de IEP del niño
determina los servicios apropiados para permitirle al niño continuar
participando en el plan de estudios de educación general, en otro centro, y
32

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

progresar para alcanzar las metas establecidas en el IEP del niño. El niño
debe recibir, si es adecuado, una evaluación de la conducta funcional,
servicios y modificaciones de intervención de la conducta que estén
diseñados para hacer notar la conducta de manera que no vuelva a suceder.
Título 34 § 300.530(d)(1) y (5) del C.F.R.
•

Asimismo, en circunstancias en las que la expulsión disciplinaria de un niño
sea un cambio de ubicación y ya sea por un comportamiento que se
determine que no es una manifestación de su discapacidad o por un
comportamiento que involucre circunstancias especiales según Título 34
§ 300.530(g) del C.F.R., el niño debe continuar recibiendo servicios
educativos. El equipo del IEP del niño determina qué servicios se le
proporcionarán al niño; si serán proporcionados en un IAES; y, de ser así,
cuál será ese IAES. Título 34 §§ 300.530(d)(1) y (5) y 300.531 del C.F.R.

33

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

I.

Protecciones para niños que aún no cumplen con los requisitos para
recibir servicios en virtud de la IDEA

Pregunta I-1:

¿Cuándo tienen derecho a las protecciones disciplinarias los niños que aún no
cumplen con los requisitos para recibir educación especial y otros servicios
relacionados?

Respuesta:

Un niño que aún no cumple con los requisitos para recibir educación especial y
otros servicios relacionados en virtud de IDEA y viola cualquier código de
conducta de los estudiantes – y sus padres – pueden hacer cumplir cualquiera de
las protecciones disciplinarias en circunstancias en que la LEA tenga
conocimiento de que el niño es un “niño con discapacidad” antes de que
ocurriera la conducta que ocasionara la medida disciplinaria (consulte la
Pregunta I-2 para obtener más información). Título 34 § 300.534(a) del C.F.R.

Pregunta I-2:

¿Cuándo se considera que una LEA tendrá conocimiento de que un niño tiene
alguna discapacidad?

Respuesta:

En virtud de Título 34 § 300.534(b) del C.F.R., se considera que una LEA
tendrá conocimiento de que un niño tiene alguna discapacidad si, antes de que
ocurriera la conducta que ocasionara la medida disciplinaria: (1) los padres del
niño expresaron por escrito al personal de supervisión o administrativo de la
agencia educativa correspondiente, o a un docente del niño, su preocupación de
que su hijo necesite educación especial y otros servicios relacionados; (2) el
padre solicitó una evaluación de la elegibilidad del niño para la educación
especial y servicios relacionados en virtud de la IDEA; o (3) el docente del niño
u otro miembro del personal de la LEA expresó preocupaciones específicas
acerca de un patrón de conducta que el niño demostrara directamente al director
de educación especial de la LEA o a algún otro miembro del personal de
supervisión de la LEA.

Pregunta I-3:

¿En qué circunstancias una LEA no se consideraría que tenga conocimiento de
que un niño tiene alguna discapacidad a pesar de la existencia de uno o más
factores identificados en el Título 34 § 300.534(b) del C.F.R.?

Respuesta:

Hay excepciones específicas sobre cuándo se debe considerar que una LEA
tiene conocimiento como se describe anteriormente. No se considerará que una
LEA tiene conocimiento si el padre no permitió que la LEA realizara una
evaluación del niño de conformidad con el Título 34 §§ 300.300 a 300.311 del
C.F.R. o rechazó la educación especial y los servicios relacionados según la
IDEA. Además, no se considerará que una LEA tiene conocimiento si el niño
fue evaluado según el Título 34 §§ 300.300 a 300.311 del C.F.R. y se determinó

34

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

que el niño no tiene discapacidad según la IDEA. Título 34 § 300.534(c)(2) del
C.F.R.
Pregunta I-4:

¿Qué protecciones disciplinarias están disponibles para un niño que ha sido
referido para una evaluación bajo la IDEA y es expulsado por una violación del
código de conducta estudiantil de la escuela antes de la determinación de
elegibilidad?

Respuesta:

Si un niño tiene un comportamiento que viola el código de conducta estudiantil
de la escuela antes de que se determine su elegibilidad para educación especial
y servicios relacionados y se considera que la LEA tiene conocimiento de que el
niño es un niño con una discapacidad, el niño tiene derecho a todas las
protecciones de la IDEA otorgadas a un niño con una discapacidad, a menos
que se aplique una excepción específica. En general, una vez que el niño es
remitido correctamente para una evaluación bajo la IDEA, se considerará que la
LEA tiene conocimiento de que el niño es un niño con una discapacidad a los
efectos de las disposiciones disciplinarias de la IDEA. Sin embargo, según el
Título 34 § 300.534(c) del C.F.R. y como se indicó anteriormente, se considera
que la LEA no tiene conocimiento de que un niño es un niño con una
discapacidad si el padre no ha permitido que la LEA realice una evaluación del
niño según la IDEA, si el padre ha rechazado la educación especial y los
servicios relacionados, o si el niño ha sido evaluado y se ha determinado que no
es un niño con una discapacidad según la IDEA. En estos casos, el niño y el
padre no pueden hacer valer ninguna de las protecciones disciplinarias
disponibles bajo la IDEA y la LEA puede utilizar las mismas medidas
aplicables a los niños sin discapacidades que tienen un comportamiento
comparable. Sin embargo, como se establece en la I-6 a continuación, pueden
aplicarse ciertas condiciones adicionales.

Pregunta I-5:

¿Es la participación de un niño en un sistema de apoyo de varios niveles
(MTSS) para abordar los aspectos académicos, como un proceso de respuesta a
la intervención (RTI), suficiente para proporcionar a la LEA el conocimiento
que permita al niño y al padre hacer valer las protecciones disciplinarias
de IDEA?

Respuesta:

Generalmente, no. La participación en un proceso de RTI, en sí misma, no
parece cumplir con el estándar en el Título 34 § 300.534 del C.F.R. para cuando
un niño y los padres pueden hacer valer las protecciones disciplinarias de IDEA.
Sin embargo, cuando el proceso de RTI es el resultado de uno de los factores o
acciones especificados en el Título 34 § 300.534(b) del C.F.R., y no se aplican
excepciones específicas, como se establece en el Título 34 § 300.534(c) del
C.F.R., las protecciones disciplinarias de IDEA se pueden hacer valer. Por
ejemplo, si la participación del niño en el proceso de RTI se basa en que el
35

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

padre expresa su preocupación por escrito al maestro del niño de que el niño
necesita educación especial y servicios relacionados, y el padre no ha impedido
que se lleve a cabo la evaluación, entonces es probable que se considere que la
LEA tiene conocimiento al momento de recibir la comunicación escrita de
los padres.
Pregunta I-6:

¿Qué medidas disciplinarias puede tomar una LEA si se considera que no tiene
conocimiento de que el niño es un niño con una discapacidad (es decir, no hay
una base de conocimiento)?

Respuesta:

Si antes de tomar medidas disciplinarias contra el niño, una LEA desconoce que
el niño tiene alguna discapacidad, al niño se le pueden aplicar las medidas
disciplinarias que se les aplican a los niños sin discapacidades que tienen
conductas comparables. Sin embargo, si el padre de un niño o una LEA
solicitan la evaluación de un niño durante el periodo en que se le aplican
medidas disciplinarias, la evaluación deberá realizarse de manera acelerada.
Hasta terminarse la evaluación, el niño podrá permanecer en la ubicación
educativa que determinen las autoridades escolares, lo cual puede incluir la
suspensión o expulsión sin servicios educativos. Título 34 § 300.534(d) del
C.F.R. Si se determina que el niño es elegible según IDEA, la agencia debe
brindar la educación especial y otros servicios relacionados según la Ley IDEA,
incluyendo los requisitos disciplinarios descritos en el Título 34 §§ 300.530 a
300.536 del C.F.R.

Pregunta I-7:

Una vez que se considera que una LEA tiene conocimiento de que un niño tiene
una discapacidad, ¿se puede posponer la revisión de determinación de
manifestación hasta que se complete la evaluación inicial o se lleve a cabo la
reunión inicial del equipo del IEP?

Respuesta:

No. Si un niño tiene un comportamiento que viola el código de conducta
estudiantil de la escuela antes de que se determine su elegibilidad para
educación especial y servicios relacionados y se considera que la LEA tiene
conocimiento de que el niño es un niño con una discapacidad antes del
comportamiento que precipitó ocurrió la acción disciplinaria, el niño y los
padres pueden hacer valer las protecciones disciplinarias bajo IDEA, incluidas
las disposiciones de revisión de determinación de manifestación bajo el Título
34 §§ 300.530 (e) del C.F.R. Esto es así incluso si el niño aún no se considera
elegible para recibir educación especial y otros servicios relacionados. Por lo
tanto, cuando se considere que una LEA tiene conocimiento de que un niño
tiene una discapacidad, dentro del plazo de 10 días escolares a partir de
cualquier decisión de cambiar la ubicación de un niño con una discapacidad
debido a una violación del código de conducta estudiantil, la LEA, los padres y
los miembros pertinentes del equipo del IEP del niño (según lo determinen el
36

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

padre y la LEA) deberán hacer una revisión de determinación de manifestación.
La IDEA no incluye una excepción que le daría a una LEA tiempo adicional
para completar una evaluación de la elegibilidad del niño bajo la IDEA antes de
realizar la revisión de determinación de manifestación.
Pregunta I-8:

¿Cómo se debe realizar la revisión de la determinación de la manifestación
antes de determinar la elegibilidad cuando la LEA puede tener poca o ninguna
información sobre la discapacidad del niño y el propósito de la revisión es
determinar si el comportamiento es el resultado de la discapacidad del niño?

Respuesta:

Según el Título 34 § 300.530(e)(1)(i) del C.F.R., al realizar la revisión de
determinación de manifestación, la LEA, el padre y los miembros relevantes del
equipo del IEP (según lo determinen el padre y la LEA) deben revisar toda la
información relevante en el archivo del niño, incluidas las observaciones del
maestro y cualquier información relevante proporcionada por el padre, para
determinar si la conducta en cuestión fue causada por la supuesta discapacidad
del niño o tuvo una relación directa y sustancial con ella. Debido a que la LEA
aún no ha desarrollado un IEP para el niño, la LEA no podría determinar si la
conducta del niño fue el resultado directo de la falta de implementación del IEP
del niño por parte de la LEA. Título 34 § 300.530(e)(1)(ii) del C.F.R. Sin
embargo, una demora inapropiada o irrazonable para determinar la elegibilidad
y desarrollar e implementar el IEP podría considerarse una falta de
implementación del IEP a los efectos de la revisión de la determinación de
la manifestación.
No hay nada en la IDEA que impida que la LEA realice la revisión de
determinación de manifestación en relación con su evaluación y determinación
de elegibilidad, siempre que la revisión de determinación de manifestación se
realice dentro de los 10 días escolares posteriores a la decisión de cambiar la
ubicación del niño debido a una infracción del código de conducta estudiantil de
la escuela. Cuando la LEA no pueda realizar o terminar la evaluación antes de la
fecha límite para realizar una revisión de determinación de manifestación, aún
necesitaría convocar a un grupo de personas capacitadas, según lo determinen
los padres y la LEA, para realizar la revisión de determinación de manifestación
a pesar de que la LEA aún tiene que hacer su determinación de elegibilidad.
Título 34 § 300.534(a) del C.F.R. En tales casos, el grupo probablemente
consideraría la información que sirvió como base del conocimiento de la LEA
de que el niño puede ser un niño con una discapacidad según la IDEA, como las
preocupaciones expresadas por los padres, un maestro u otro personal de la
LEA, incluido cualquier patrón de comportamiento demostrado por el niño, la
discapacidad sospechada del niño y la relación del comportamiento del niño con
la discapacidad sospechada. Según la revisión y consideración de la información
37

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

disponible, el grupo determinaría si la conducta en cuestión fue a causa de, o
tuvo una relación directa y significativa con, la discapacidad del niño que se
sospecha. Título 34 § 300.530(e) del C.F.R.
Pregunta I-9:

¿Cuándo debe la LEA realizar una evaluación inicial de manera acelerada para
un niño que aún no ha sido determinado como un niño con una discapacidad y
está sujeto a una expulsión disciplinaria, y cuál es el plazo para dicha
evaluación?

Respuesta:

Depende de las circunstancias. Aunque una LEA puede elegir o considerar
necesario acelerar evaluaciones, según la IDEA, las evaluaciones aceleradas
solo son necesarias en situaciones donde no se considere que la LEA tiene
conocimiento de que el niño puede tener una discapacidad, y se solicita la
evaluación de un niño durante el periodo en que se le aplican medidas
disciplinarias, en virtud del Título 34 § 300.530 del C.F.R. En el Análisis de
Comentarios y Cambios, el Departamento señaló que:
Lo que se puede requerir para realizar una evaluación variará ampliamente según
la naturaleza y el alcance de la supuesta discapacidad del niño y la cantidad de
información adicional que sería necesaria para determinar la elegibilidad. Sin
embargo, el Título 34 § 300.534(d)(2)(i) del C.F.R., de conformidad con la
Sección 615(k)(5)(D)(ii) de la Ley, especifica que la evaluación en estos casos
debe ser “acelerada”, lo que significa que se debe realizar una evaluación en un
período más corto que una evaluación típica realizada de conformidad con la
Sección 614 de la Ley, que debe realizarse dentro de los 60 días posteriores a la
recepción del consentimiento de los padres para la evaluación. Título 71 del
Reg. Fed. 46728 (14 de agosto de 2006).

Pregunta I-10: ¿Qué pasos pueden seguir las SEA y las LEA para garantizar que los padres
estén informados de que las inquietudes sobre la necesidad de educación
especial y servicios relacionados de su hijo deben expresarse por escrito para
que se apliquen las protecciones disciplinarias?
Respuesta:

En sus políticas y procedimientos de búsqueda de niños, una SEA puede optar
por incluir formas de proporcionar información al público sobre los requisitos y
protecciones de la IDEA con fines disciplinarios cuando un padre ha expresado
por escrito al personal de la escuela inquietudes con respecto a la necesidad de
educación especial y servicios relacionados del niño. Los ejemplos de formas de
proporcionar dicha información incluyen hacer que la información esté
disponible en el sitio web del Estado, el sitio web de LEA, los manuales para
padres o en el aviso de garantías procesales de SEA o LEA.

38

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

El requisito de que los padres expresen su preocupación por escrito se toma
directamente del estatuto y los reglamentos de implementación de la IDEA.
Título 20 § 1415(k)(5)(B)(i) del U.S.C.; Título 34 § 300.534(b)(1) del C.F.R.
Sin embargo, no hay nada en la IDEA o en sus reglamentos de implementación
que impida que un padre solicite asistencia para comunicar sus inquietudes por
escrito.30 Algunos estados han incluido una disposición en sus reglas estatales
que implementan la IDEA en la que se indica que los padres deben recibir
asistencia para presentar una solicitud por escrito para una evaluación inicial, si
es necesario. El Departamento financia los PTI y los Centros Comunitarios de
Recursos para Padres (Community Parent Resource Centers, CPRC) para
ayudar a los padres de niños con discapacidades. Hay más de 100 PTI y CPRC
en los Estados Unidos y territorios que brindan capacitación, recursos y apoyo
en una amplia variedad de temas. Los padres pueden encontrar el PTI o CPRC
correspondiente a su área en https://www.parentcenterhub.org/find-your-center.
Pregunta I-11: Si un maestro (u otro personal escolar) tiene inquietudes específicas
relacionadas con el patrón de comportamiento de un niño, ¿deben presentarse
dichas inquietudes por escrito a la escuela o a los funcionarios de la LEA para
que se considere que la LEA tiene conocimiento de que el niño es un niño con
una discapacidad?
Respuesta:

30

No. Según el Título 34 § 300.534(b)(3) del C.F.R., los maestros u otro personal
de la LEA no están obligados a presentar una declaración por escrito que
exprese inquietudes específicas sobre un patrón de comportamiento demostrado
por el niño para que se considere que la LEA tiene conocimiento de que el niño
es un niño con una discapacidad. Aunque no es necesaria una declaración por
escrito, el maestro del niño u otro personal de la LEA debe expresar sus
inquietudes específicas directamente al director de educación especial u otro
personal de supervisión de la agencia para que se considere que la LEA tiene
conocimiento de que el niño es un niño con una discapacidad. Además, las
políticas y los procedimientos de búsqueda de niños del estado o de la LEA
pueden proporcionar pautas sobre cómo los maestros y otro personal de la LEA
deben comunicar sus preocupaciones específicas con respecto al patrón de
comportamiento de un niño. Si los procedimientos de referencia o búsqueda de
niños del estado o de la LEA no especifican cómo debe ocurrir dicha
comunicación, se recomienda al estado o a la LEA cambiar sus pautas para
proporcionar un método para comunicar expresiones directas de inquietudes
específicas con respecto al patrón de comportamiento de un niño. Consulte el
Título 71 del Reg. Fed. 46727 (14 de agosto de 2006).

Si un padre con una discapacidad necesita asistencia, como una modificación razonable o para asegurar una
comunicación efectiva, puede exigirse bajo las leyes federales de derechos civiles como la Sección 504 de la Ley
de Rehabilitación. Vea también, Preguntas frecuentes sobre la comunicación eficaz, Pregunta 7.
39

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

J.

Aplicación de las protecciones disciplinarias de la IDEA en ciertas
circunstancias específicas

Pregunta J-1: ¿Se aplican las disposiciones disciplinarias de la IDEA a los niños con
discapacidades de tres a cinco años que reciben FAPE en entornos preescolares?
Respuesta:

Generalmente, sí. A pesar de su corta edad, los niños en edad preescolar con
discapacidades son retirados con demasiada frecuencia de su ubicación
educativa actual por razones disciplinarias.31 Los niños en edad preescolar con
discapacidades de tres a cinco años que reciben los servicios necesarios para
FAPE conforme a la IDEA tienen derecho a las mismas protecciones
disciplinarias que se aplican a todos los demás niños con discapacidades
elegibles para la IDEA, incluida una revisión de determinación de
manifestación cuando una expulsión disciplinaria propuesta constituye un
cambio de ubicación. Ver la Sección F anterior.
Las protecciones disciplinarias de la IDEA están disponibles para niños con
discapacidades que asisten a programas preescolares públicos operados por la
LEA, aquellos que asisten a programas preescolares operados por agencias
públicas que no sean la LEA (como Head Start o guarderías comunitarias) y
aquellos que son colocados en un programa preescolar privado por la LEA para
asegurar la provisión de FAPE. Cuando se coloca a un niño con una
discapacidad en un programa que no es operado por la LEA, es fundamental que
el personal del programa esté informado de los requisitos pertinentes de la
IDEA, incluidas las protecciones disciplinarias otorgadas a los niños en edad
preescolar con discapacidades cuando su comportamiento no cumple con los
requisitos escolares o expectativas del programa. Vea también la declaración
conjunta emitida por el Departamento de Salud y Servicios Humanos de
EE.UU./Departamento de Educación de EE.UU., Declaración de política sobre
políticas de expulsión y suspensión en entornos de primera infancia.32
Algunos estados y programas para la primera infancia han adoptado reglas más
estrictas con respecto a la expulsión disciplinaria de niños en edad preescolar de
sus programas y, en algunos casos, prohíben tales expulsiones por completo.33
Tales prácticas reconocen la importancia de la instrucción y el apoyo perdidos

31

Durante el año escolar 2017-2018, el 22.7 % de los 1.5 millones de niños en edad preescolar del país eran niños
con discapacidades que recibieron servicios de la IDEA. Durante ese año, los niños en edad preescolar con
discapacidades que recibieron servicios según la IDEA fueron expulsados 2.5 veces más que su parte de la
población preescolar total. Prácticas disciplinarias en preescolar de la Oficina para Derechos Civiles, 2017-2018Recopilación de datos de derechos civiles (julio de 2021).
32
Departamento de Salud y Servicios Humanos de EE.UU./Departamento de Educación de EE.UU. Declaración de
política sobre políticas de expulsión y suspensión en entornos de primera infancia (sin fecha).
33
Comenzar con la equidad desde los primeros años hasta los primeros grados, Centro de Política Bipartidista del
Proyecto de Equidad Infantil, (14 de julio de 2020).
40

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

para el desarrollo de los jóvenes estudiantes. Por ejemplo, las Normas de
Desempeño del Programa de Head Start establecen de manera explícita que los
programas “deben prohibir o limitar severamente el uso de la suspensión debido
al comportamiento del niño” y que “[un] programa no puede expulsar o dar de
baja a un niño de Head Start debido al comportamiento del niño”.34 Además, las
normas de conducta del programa de Head Start prohíben expresamente el uso
de castigos corporales, aislar a un niño con fines disciplinarios y atar a un niño
para restringir el movimiento o amordazar a un niño.35
Pregunta J-2: Cuando un padre da su consentimiento para la provisión inicial de algunos, pero
no todos, los servicios de educación especial propuesta y los servicios
relacionados, ¿se aplican las disposiciones disciplinarias de la IDEA si el niño
viola el código de conducta estudiantil de la escuela?
Respuesta:

Sí. En esta circunstancia, se evaluó al niño y se determinó que es un niño con
una discapacidad según la IDEA. Cuando un padre da su consentimiento para la
provisión inicial de algunos, pero no todos, los servicios de educación especial
propuesta y los servicios relacionados enumerados en el IEP de un niño, el niño
todavía se considera un niño con una discapacidad y tiene derecho a todas las
protecciones de la IDEA.

Pregunta J-3: ¿Se aplican las disposiciones disciplinarias de la IDEA si el niño viola el código
de conducta estudiantil después de que un padre revoca el consentimiento para
recibir educación especial y servicios relacionados?
Respuesta:

No. Bajo el Título 34 §§ 300.9 y 300.300 del C.F.R., los padres pueden retirar
unilateralmente a sus hijos de recibir educación especial y servicios
relacionados al revocar su consentimiento para la provisión de educación
especial y servicios relacionados a sus hijos. Cuando un padre revoca el
consentimiento para educación especial y servicios relacionados bajo el Título
34 § 300.300(b) del C.F.R., el padre ha rechazado los servicios como se
describe en el Título 34 § 300.534(c)(1)(ii) del C.F.R.; por lo tanto, no se
considera que LEA tenga conocimiento de que el niño es un niño con una
discapacidad, y el niño estará sujeto a los mismos procedimientos y plazos
disciplinarios aplicables a los estudiantes de educación general y no tendrá
derecho a las protecciones disciplinarias de la IDEA.36 Se espera que los padres

34

Título 45 § 1302.17 del C.F.R. Para obtener más información, ver Departamento de Salud y Servicios Humanos
de EE.UU.-Centro de Conocimiento y Aprendizaje de la Primera Infancia de Head Start, Política y Regulaciones
de Head Start.
35
Título 45 § 1302.90(c)(1)(ii)(A)-(C) del C.F.R.
36
Para conocer los derechos de los estudiantes bajo la Sección 504, consulte el Título 34 §§ 104.31 a 104.39 del
C.F.R.; Apoyar a los estudiantes con discapacidades y evitar el uso discriminatorio de la disciplina escolar bajo la

41

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

tomen en cuenta las posibles consecuencias bajo los procedimientos
disciplinarios antes de revocar el consentimiento para la provisión de educación
especial y servicios relacionados. Título 73 del Reg. Fed. 73012-13 (1 de
diciembre de 2008). Si un padre o una madre revoca el consentimiento para su
hijo, el padre o la madre mantiene el derecho de solicitar posteriormente una
evaluación inicial para determinar si el niño es un niño con una discapacidad
que necesita educación especial y servicios relacionados, incluso cuando su hijo
tiene un problema de disciplina. Título 73 del Reg. Fed. 73014 (1 de diciembre
de 2008). Si el padre solicita una evaluación inicial después de que el niño haya
violado el código de conducta estudiantil de la escuela y la LEA está de acuerdo
en que se necesita una evaluación, el niño puede ser disciplinado de la misma
manera que un niño sin discapacidad, hasta que finalice la evaluación. Título 34
§ 300.534(d)(2) del C.F.R.
Pregunta J-4: ¿Se aplican las disposiciones disciplinarias de IDEA a los niños con
discapacidades que asisten a escuelas públicas autónomas?
Respuesta:

Sí. Los niños con discapacidades que asisten a escuelas públicas autónomas y
sus padres conservan todos los derechos y protecciones de la IDEA. Título 34
§ 300.209(a) del C.F.R. Estos derechos y protecciones de IDEA incluyen los
procedimientos disciplinarios en Título 34 §§ 300.530 a 300.536 del C.F.R.
Para obtener más información, consulte el documento de OSERS Preguntas
frecuentes sobre los derechos de los estudiantes con discapacidades en las
escuelas autónomas públicas conforme a la Ley de Educación para Personas con
Discapacidades (28 de diciembre de 2016).

Pregunta J-5: ¿Se aplican las disposiciones disciplinarias de la IDEA cuando los niños con
discapacidades reciben instrucción en un entorno virtual?
Respuesta:

Sí. Si la LEA o el estado operan escuelas virtuales u ofrecen enseñanza virtual,
los niños con discapacidades cuyas necesidades puedan satisfacerse a través del
aprendizaje virtual deben tener implementado un IEP que proporcione todos los
servicios y apoyos necesarios para que el niño reciba FAPE a través de ese tipo
de servicio.37 Ver la Pregunta G-2, Hoja de ruta para el regreso a la escuela:
Desarrollo e implementación de programas de educación individualizada en
entornos menos restrictivos (30 de septiembre de 2021). Los niños que reciben

Sección 504 de la Ley de Rehabilitación de 1973 y la hoja informativa Apoyar a los estudiantes con
discapacidades y evitar el uso discriminatorio de la disciplina escolar bajo la Sección 504 de la Ley de
Rehabilitación de 1973; Guía de recursos para padres y educadores sobre el artículo 504 en las escuelas primarias
y secundarias públicas; y Protección de estudiantes con discapacidades (ed.gov).
37
Para obtener más información acerca de la instrucción en línea para los niños con discapacidades, consulte el
documento de la OSERS Dear Colleague Letter on Virtual Schools (Carta a los colegas sobre las escuelas
virtuales) (5 de agosto de 2016).
42

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

FAPE en un entorno virtual tienen derecho a los mismos procedimientos
disciplinarios que se aplican a todos los niños con discapacidades.
Los equipos del IEP y de ubicación deben garantizar que la metodología de
instrucción para la prestación (por ejemplo, presencial, virtual, híbrida), el
tiempo, la frecuencia, el entorno del servicio y la ubicación de dichos servicios,
apoyen adecuadamente al niño con una discapacidad en el logro de las metas
funcionales y académicas establecidas en el IEP del niño incluidas las que
abordan las necesidades conductuales, emocionales y sociales del niño.
Consultar la Sección G, Hoja de ruta para el regreso a la escuela: Desarrollo e
implementación de programas de educación individualizada en entornos menos
restrictivos (30 de septiembre de 2021).
Pregunta J-6: ¿Se aplican las disposiciones disciplinarias de la IDEA a los niños con
discapacidades en los centros correccionales estatales y locales?
Respuesta:

Sí. Un niño con una discapacidad en un centro correccional que viola el código
de conducta estudiantil de un centro (p. ej., una regla para el programa o
entorno educativo) tiene derecho a las protecciones en los procedimientos
disciplinarios de la IDEA que se deben otorgar a todos los niños con
discapacidades. Estas protecciones se aplican independientemente de si un niño
que viola un código de conducta estudiantil está sujeto a medidas disciplinarias
en los centros o si se lo traslada a entornos restringidos, como el confinamiento
en la celda del niño o unidades de “encierro”. En cualquier caso, una expulsión
de la ubicación educativa actual que resulte en una denegación de servicios
educativos por más de 10 días escolares consecutivos, o una serie de
expulsiones que constituyan un patrón que totalice más de 10 días escolares en
un año escolar, es una cambio en la ubicación, que, a su vez, requiere una
revisión de determinación de manifestación bajo la IDEA. Cualquier exclusión
del salón de clases es particularmente dañina para los niños con discapacidades
en los centros correccionales. En general, incluso en presencia de problemas
disciplinarios, los centros correccionales administrados por entidades públicas
tienen la obligación de garantizar que se brinde educación especial y servicios
relacionados a los niños con discapacidades elegibles. Ver el documento de
OSERS Carta a los Colegas sobre la Ley de Educación para Personas con
Discapacidades para Estudiantes con Discapacidades en Centros Correccionales
(5 de diciembre de 2014).
Si bien se aplican las protecciones disciplinarias de la IDEA, es importante tener
en cuenta que puede haber factores adicionales a considerar, particularmente
cuando un niño con una discapacidad ha sido condenado como adulto según la
ley estatal y está encarcelado en una prisión para adultos. En tales
43

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

circunstancias, el equipo del IEP puede modificar el IEP o la ubicación del niño
si el estado ha demostrado una seguridad de buena fe o un interés penológico
apremiante que no se puede acomodar de otro modo. Título 34 § 300.324(d)(2)
del C.F.R. Además, la IDEA no establece disposiciones específicas para
financiar servicios educativos para personas con discapacidades encarceladas en
una prisión federal.38
Pregunta J-7: ¿Se aplican las disposiciones disciplinarias de la IDEA a los niños con
discapacidades colocados por una LEA39 en una escuela o centro privado como
medio para proporcionar FAPE?
Respuesta:

Sí. Un niño con una discapacidad colocado por una LEA en una escuela o
instalación privada como medio para proporcionar FAPE tiene todos los
derechos de un niño con una discapacidad que recibe servicios de una LEA.
Título 34 § 300.146(c) del C.F.R. La responsabilidad de asegurar que estos
niños y sus padres reciban los mismos derechos que tendrían si fueran educados
directamente por la LEA recae en el estado y la LEA que coloca al niño o lo
remite a la escuela o instalación privada. Estos derechos incluyen los
procedimientos disciplinarios en el Título 34 §§ 300.530 a 300.536 del C.F.R.

Pregunta J-8: ¿Se aplican los procedimientos disciplinarios de la IDEA a los niños con
discapacidades que son colocados por sus padres en escuelas privadas, que no
están inscritos en la LEA y para quienes la FAPE no es un problema?
Respuesta:

No. Los procedimientos disciplinarios de la IDEA no se aplican a estos niños.40

38

Carta de OSEP a Yudien (19 de agosto de 2003) y Carta de OSEP a Mahaley (2 de marzo de 2011).
Es importante tener en cuenta que una agencia no educativa, como una agencia estatal o local de servicios sociales
o de servicios de salud, puede colocar a un niño con una discapacidad en una escuela privada o centro de
tratamiento. La OSERS ha declarado que en virtud de la IDEA, cuando un niño con una discapacidad es colocado
o derivado por un servicio social estatal, bienestar social o agencia estatal similar, ya sea por razones de educación
o tratamiento, en una escuela o instalación privada, ya sea dentro o fuera del estado, la SEA en el estado en el que
reside el niño es responsable de garantizar que FAPE esté disponible para el niño durante el curso de la ubicación
del niño en la escuela o instalación privada. En general, y salvo que la ley aplicable establezca lo contrario, la
OSERS consideraría que un niño es residente del estado en el que reside el padre o tutor legal del niño o en el que
el niño está bajo la tutela del Estado. Título 34 § 300.149. del C.F.R. Ver también Memorándum de OSEP 05-08
Gastos educativos para niños en establecimientos residenciales privados (17 de marzo de 2005).
40
Según la IDEA, “los niños discapacitados colocados en escuelas privadas por sus padres” significa niños con
discapacidades matriculados por sus padres en escuelas o instalaciones privadas, incluidas las religiosas, que
cumplen con la definición de escuela primaria en el Título 34 § 300.13 del C.F.R. o escuela secundaria en el
Título 34 §§ 300.36 del C.F.R., que no sean niños con discapacidades cubiertos por el Título 34 §§ 300.145 a
300.147 del C.F.R. Título 34 § 300.130 del C.F.R. Véase también el documento de OSERS Preguntas y respuestas
sobre cómo atender a niños con discapacidades colocados por sus padres en escuelas privadas (febrero de 2022).
39

44

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

K.

Resolución de desacuerdos

Pregunta K-1: ¿Pueden los padres apelar, por medio de audiencia de debido proceso, cualquier
decisión disciplinaria sobre la ubicación del niño o una determinación de que el
comportamiento del niño no fue una manifestación de la discapacidad del niño?
Respuesta:

Sí. Los padres de un niño con una discapacidad que no estén de acuerdo con la
decisión de la LEA con respecto a la ubicación del niño bajo el Título 34
§§ 300.530 y 300.531 del C.F.R. o una determinación de si la conducta de su
hijo fue o no una manifestación de la discapacidad del niño bajo el Título 34
§ 300.530(e) del C.F.R. puede apelar la decisión solicitando una audiencia, la
cual se realiza mediante la presentación de una queja de debido proceso. Título
34 § 300.532(a) del C.F.R. El padre solicita una audiencia y la LEA o SEA
deben coordinar una audiencia acelerada de debido proceso, que deberá llevarse
a cabo dentro del transcurso de 20 días escolares a partir de la fecha en que se
presentó la queja de debido proceso solicitando la audiencia, y el funcionario de
la audiencia debe tomar a una determinación dentro del transcurso de 10 días
escolares a partir de la audiencia. Título 34 § 300.532(c)(2) del C.F.R. Aunque
esta audiencia debe llevarse a cabo de forma acelerada, debe llevarse a cabo de
conformidad con los mismos requisitos que se aplican a las audiencias
imparciales de debido proceso en Título 34 §§ 300.507, 300.508(a)-(c) y
§§ 300.510 a 300.514 del C.F.R., excepto lo dispuesto en Título 34
§ 300.532(c)(2)-(4) del C.F.R. Título 34 § 300.532(c)(1) del C.F.R. Para
obtener más información sobre audiencias aceleradas de debido proceso en
virtud de la IDEA, consulte la Sección E del documento de la OSERS Preguntas
y respuestas sobre Procedimientos de resolución de disputas de la Parte B (23
de julio de 2013).

Pregunta K-2: ¿Bajo qué circunstancias puede una LEA intentar desafiar el requisito de
mantener la ubicación actual de un niño con una discapacidad que ha violado el
código de conducta estudiantil de la escuela?
Respuesta:

Una LEA que cree que mantener la ubicación actual del niño es muy probable
que tenga como consecuencia que pudiera dañar al niño o a otras personas
puede impugnar el requisito solicitando una audiencia. Título 34 § 300.532(a)
del C.F.R. En la audiencia, la LEA debe probar esta afirmación al funcionario
de audiencias. Un funcionario de audiencia ejercerá su criterio después de
considerar y sopesar la evidencia presentada para determinar si es probable que
mantener la ubicación actual del niño pudiera dañar al niño o a otras personas.
Si el funcionario de audiencias está de acuerdo con la LEA, entonces puede
trasladar al niño a un IAES apropiado por no más de 45 días escolares. Título 34
§ 300.532(b)(2) del C.F.R. Estos procedimientos pueden repetirse si la LEA
cree que devolver al niño a la ubicación original es muy probable que tenga
45

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

como consecuencia dañar al niño o a otras personas. Título 34 § 300.532(b)(3)
del C.F.R. Para obtener más información sobre audiencias aceleradas de debido
proceso en virtud de la IDEA, consulte la Sección E del documento de la
OSERS Preguntas y respuestas sobre Procedimientos de resolución de disputas
de la Parte B (23 de julio de 2013).
Pregunta K-3: ¿Pueden los padres usar los procedimientos de quejas estatales de IDEA para
resolver supuestas violaciones con respecto a la acción disciplinaria de LEA,
incluidos los cambios disciplinarios de ubicación y las determinaciones
de manifestación?
Respuesta:

Sí. Los procedimientos de quejas estatales indicados en el Título 34 §§ 300.151
a 300.153 del C.F.R. están disponibles para cualquier persona u organización,
incluidos de otro estado, que aleguen que una LEA violó un requisito de IDEA
o la normativa de la Parte B. Si bien los funcionarios de audiencias imparciales
de debido proceso tienen la autoridad para escuchar apelaciones de los padres
sobre decisiones relacionadas con la disciplina con respecto a la ubicación
según el Título 34 §§ 300.530 y 300.531 del C.F.R. y la revisión de
determinación de manifestación según el Título 34 § 300.530 del C.F.R., esto
no limita la autoridad de una SEA para resolver la mismas cuestiones bajo los
procedimientos de denuncia del estado. El marco de tiempo acelerado para
resolver quejas de debido proceso no se aplica a la resolución de quejas
estatales. Para obtener más información sobre procedimientos de quejas
estatales en virtud de IDEA, consulte la Sección B del documento de la OSERS
Preguntas y respuestas sobre Procedimientos de resolución de disputas de la
Parte B (23 de julio de 2013).

Pregunta K-4: ¿Están disponibles los procedimientos de mediación en el Título 34 § 300.506
del C.F.R. para resolver desacuerdos sobre asuntos disciplinarios?
Respuesta:

Sí. El proceso de mediación les permite a los padres y LEA resolver
desacuerdos sobre cualquier asunto según la normativa de la IDEA, incluyendo
asuntos anteriores a la interposición de la queja de debido proceso. Título 34 §
300.506(a) del C.F.R. Esto incluye asuntos sobre la identificación, evaluación o
ubicación educativa de un niño con discapacidad o la disposición de brindarle
FAPE a un niño con discapacidad. Sin embargo, es importante recordar que la
mediación debe ser voluntaria por parte de ambas partes y no se puede usar para
negar o retrasar el derecho de los padres a una audiencia de debido proceso
sobre una queja de debido proceso, incluida una audiencia de debido proceso
acelerada. Para obtener más información sobre mediación en virtud de la IDEA,
consulte la Sección A del documento de la OSERS Preguntas y respuestas sobre
Procedimientos de resolución de disputas de la Parte B (23 de julio de 2013).

46

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta K-5: ¿Deben los padres agotar sus recursos administrativos bajo la IDEA antes de
presentar una demanda civil en un tribunal federal o estatal?
Respuesta:

Depende. Hay varias circunstancias en las que no se requiere que un padre o
una madre agote sus recursos administrativos bajo la IDEA antes de buscar
ayuda en un tribunal federal o estatal. Una de ellas es cuando la falta de acción
inmediata afectara negativamente la salud mental o física de un niño.41 Antes de
que el proceso administrativo de la IDEA pueda ser eludido bajo esta
excepción, debe haber una demostración preliminar suficiente de que el niño
sufrirá daños físicos o mentales graves e irreversibles. En algunos casos, esto
puede incluir situaciones en las que un niño está sujeto a medidas disciplinarias
severas, se lo expulsa con frecuencia de la instrucción especializada necesaria y
de los servicios relacionados, o se lo aísla o restringe de manera inadecuada.
Este análisis es una indagación basada en hechos que dependerá de las
circunstancias individuales de cada caso.

Pregunta K-6: ¿Tienen los funcionarios de audiencia la autoridad bajo la IDEA para ordenar
recursos, tales como servicios de educación compensatoria o una evaluación
educativa independiente, al decidir sobre cuestiones en una queja de debido
proceso acelerada relacionada con la apelación de un padre de una decisión de
ubicación disciplinaria o la determinación de manifestación?
Respuesta:

41

Sí. Los funcionarios de audiencias que llevan a cabo audiencias de debido
proceso sobre quejas aceleradas de debido proceso presentadas conforme al
Título 34 § 300.532(a) del C.F.R. tienen la autoridad y la responsabilidad de
ordenar la reparación que sea adecuada para remediar las supuestas violaciones
con base en los hechos y circunstancias de cada queja individual. Esto es así a
pesar de que el Título 34 § 300.532(b)(2) del C.F.R. autoriza ciertas acciones
específicas relacionadas con la ubicación que un funcionario de audiencias
también puede realizar para resolver una queja de debido proceso acelerado.
Una audiencia sobre una queja de debido proceso acelerada se trata como una
audiencia de debido proceso imparcial, que está sujeta a los requisitos de
decisión de la audiencia en el Título 34 § 300.513 del C.F.R. Por ejemplo, en un
asunto que alega una violación de las disposiciones disciplinarias (p. ej., una
determinación de manifestación inapropiada), un funcionario de audiencia
puede determinar que el niño no recibió FAPE si la expulsión disciplinaria fue
inapropiada y afectó negativamente al niño. Consulte el Título 34 §

Ver, p. ej., Komninos by Komninos v. Upper Saddle River Bd. of Educ., 13 F.3d 775, 778-79 (3d Cir. 1994) (“Al
menos un Tribunal de Apelaciones ha reconocido otra excepción: cuando el agotamiento produciría un ‘daño
grave o irreparable’ en un litigante. Esta última excepción encuentra respaldo en la historia legislativa de [IDEA]
que establece que el agotamiento no sería necesario cuando ‘existe una situación de emergencia (p. ej., la falta de
acción inmediata afectará negativamente la salud mental o física del niño)’. H.R.Rep. N.º 296, 99th Cong., 1st
Sess. 7 (1985).”) (se omiten citaciones internas).
47

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

300.513(a)(2)(iii) del C.F.R. Además de la conclusión de que el niño debe
regresar a la ubicación de la que fue expulsado, el funcionario de audiencias
podría concluir además que, durante la expulsión, se le negó al niño la
instrucción y los servicios requeridos y que la denegación tuvo un impacto
adverso. En tales circunstancias, un funcionario de audiencia podría ordenar a la
LEA que brinde servicios compensatorios para remediar el impacto de la
pérdida de instrucción y servicios en la recepción de FAPE por parte del niño.
Además, puede haber instancias en las que la queja de debido proceso acelerado
de un padre incluya asuntos que deben manejarse de manera acelerada según el
Título 34 § 300.532 del C.F.R. y también incluya asuntos que están fuera del
alcance de las disposiciones disciplinarias. Según corresponda, el funcionario de
audiencias puede optar por bifurcar los problemas y dictaminar sobre los
asuntos relacionados con la disciplina en la queja de debido proceso acelerada
dentro del plazo más corto requerido. Consulte el Título 34 § 300.532(c)(2) del
C.F.R.42 Cualquier problema planteado en la queja que no esté relacionado con
la disciplina podría resolverse de la misma manera y en los mismos plazos que
una queja de debido proceso presentada bajo el Titulo 34 § 300.507 del C.F.R.

42

Vea también Carta de la OSEP a Snyder (13 de diciembre de 2015).
48

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

L.

Responsabilidades de supervisión e informe de datos del estado

Pregunta L-1: ¿Qué obligaciones tienen las SEA para abordar las disparidades en la
disciplina?
Respuesta:

La SEA, bajo sus responsabilidades generales de supervisión en el Título 34
§§ 300.149 y 300.600 del C.F.R., debe garantizar que las LEA en el Estado
cumplan con los requisitos del programa bajo la IDEA con un énfasis particular
en aquellos requisitos que están más estrechamente relacionados con la mejora
de los resultados educativos y los resultados funcionales para niños con
discapacidades. El uso inapropiado de la suspensión, expulsión y otros retiros
excluyentes limita significativamente la capacidad de los niños con
discapacidades para recibir beneficios educativos de acuerdo con sus IEP. Por lo
tanto, las SEA deben prestar especial atención a los datos disciplinarios de LEA
y de todo el estado y las políticas, procedimientos y prácticas disciplinarias al
ejercer sus responsabilidades generales de supervisión.

Pregunta L-2: ¿Deben las SEA garantizar que las protecciones disciplinarias se apliquen a los
niños con discapacidades colocados por una LEA en una escuela o instalación
privada?
Respuesta:

Sí. Las SEA deben asegurarse de que las mismas disposiciones y protecciones
disciplinarias de la IDEA que se aplican a un niño con una discapacidad que
asiste a una escuela pública de una LEA también se apliquen y estén disponibles
para los niños con discapacidades colocados por una LEA en una escuela o
instalación privada como medio de proporcionar FAPE. Vea el Título 34
§§ 300.146(c) y 300.325(c) del C.F.R. Una práctica es garantizar que los
acuerdos o contratos de ubicación entre las LEA y las escuelas privadas, o los
requisitos aplicables a dichas escuelas, aborden específicamente las
disposiciones disciplinarias de la IDEA. Las SEA también deben incluir a estas
escuelas y niños en sus actividades de monitoreo para garantizar que los niños
que asisten a estas escuelas no sean ignorados y expuestos a prácticas
disciplinarias potencialmente dañinas que no cumplan con las normas. Título 34
§§ 300.146-300.147 del C.F.R.43,44

43

Ver, p. ej., Departamento de Educación de California, El Departamento de Educación de California realiza
investigación de Guiding Hands School (15 de enero de 2019) https://www.cde.ca.gov/nr/ne/yr19/yr19rel11.asp
(que describe la revocación de la certificación de una escuela privada por parte de la SEA, pero solo después de la
muerte de un estudiante y numerosas violaciones de uso inadecuado y peligroso de restricciones).
44
Consulte Disability Rights California, Protect Children’s Safety and Dignity: Recommendations on Restraint and
Seclusion in Schools (2019) https://www.disabilityrightsca.org/system/files/fileattachments/Restraint_and_Seclusion_Report.pdf.
49

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Pregunta L-3: ¿Deben las SEA y las LEA asegurarse de que los niños con discapacidades
colocados en una agencia pública que no es una LEA también reciban las
protecciones disciplinarias de la IDEA?
Respuesta:

Sí. Las SEA y las LEA deben asegurarse de que todos los niños con
discapacidades colocados en escuelas públicas tengan disponibles las mismas
protecciones disciplinarias que están disponibles para los niños con
discapacidades que asisten a su escuela pública local. Por ejemplo, para los
niños en edad preescolar con discapacidades colocados y que asisten a un
programa operado por otra agencia pública (por ejemplo, Head Start), la SEA y
la LEA deben garantizar que los acuerdos entre agencias incluyan las
protecciones disciplinarias de la IDEA. Del mismo modo, en los estados donde
una escuela pública autónoma no es una LEA ni parte de una LEA, las SEA
deben garantizar las mismas protecciones disciplinarias que están disponibles en
otras escuelas públicas. Título 34 § 300.209(d) del C.F.R.45 Dichos programas y
asignaciones también estarían dentro del alcance de las responsabilidades
generales de supervisión de la SEA, que pueden incluir actividades de
monitoreo.

Pregunta L-4: ¿Se requiere que los estados recopilen y analicen datos relacionados con
discrepancias significativas en suspensiones a largo plazo y expulsiones de
niños con discapacidades?
Respuesta:

45

Sí. La IDEA requiere que los estados recopilen datos sobre la cantidad de niños
con discapacidades que están sujetos a suspensiones o expulsiones a largo
plazo. Título 20 § 1418(a)(1)(A)(v)(III) del U.S.C. Además, los estados deben
desglosar los datos por raza y etnia y examinar los datos para determinar si se
están produciendo discrepancias significativas en la tasa de suspensiones a largo
plazo y expulsiones de niños con discapacidades: (1) entre las LEA en el
Estado; o (2) en comparación con las tasas para niños sin discapacidades dentro
de esas LEA. Título 20 § 1412(a)(22)(A) del U.S.C. Si la SEA encuentra que
están ocurriendo discrepancias significativas, la SEA debe revisar y, si
corresponde, repasar (o requerir que la LEA afectada repase) sus políticas,
procedimientos y prácticas relacionadas con el desarrollo y la implementación
de los IEP, el uso de intervenciones y apoyos conductuales positivos, y
garantías procesales. Título 20 § 1412(a)(22)(B) del U.S.C. La SEA debe
garantizar, como parte de sus responsabilidades generales de supervisión, que

Las regulaciones de la IDEA identifican tres tipos de escuelas autónomas para determinar qué agencia pública es
responsable de garantizar que los niños con discapacidades reciban FAPE y cómo se proporcionan los fondos de
la IDEA a la escuela autónoma. Los tres tipos de escuelas autónomas son: (1) escuelas autónomas que son
escuelas públicas de la LEA; (2) escuelas públicas autónomas que son LEA; y (3) escuelas públicas autónomas
que no son una LEA o una escuela que es parte de una LEA. Título 34 § 300.209 del C.F.R.
50

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

estas políticas, procedimientos y prácticas cumplan con los requisitos de la
IDEA.
Pregunta L-5: ¿Están obligados los estados a recopilar y analizar datos para determinar si se
está produciendo una desproporcionalidad significativa basada en la raza y el
origen étnico en la disciplina de los niños con discapacidades?
Respuesta:

Sí. Las regulaciones de desproporcionalidad significativa de la IDEA en el
Título 34 §§ 300.646-300.647 del C.F.R.46 requieren que las SEA determinen si
existe una desproporcionalidad significativa basada en la raza y el origen étnico
tanto en el estado como en las LEA del estado con respecto a la incidencia, la
duración y el tipo de expulsiones disciplinarias de la ubicación, incluidas las
suspensiones y expulsiones. Si la SEA determina que se está produciendo una
desproporcionalidad significativa, debe disponer la revisión anual y, si
corresponde, el repaso de las políticas, prácticas y procedimientos utilizados en
las expulsiones disciplinarias para garantizar que las políticas, prácticas y
procedimientos cumplan con los requisitos de la IDEA. Título 34
§ 300.646(c)(1) del C.F.R. Los estados también deben exigir a las LEA con una
desproporcionalidad significativa que informen públicamente sobre cualquier
revisión de sus políticas, prácticas y procedimientos. Título 34 § 300.646(c)(2)
del C.F.R. Dichas LEA también deben reservar el 15 % de sus fondos de la
IDEA (Secciones 611 y 619) para brindar servicios integrales de intervención
temprana coordinados para abordar los factores que contribuyen a la
desproporcionalidad significativa en la disciplina. Título 34 § 300.646(c) y (d)
del C.F.R.

Pregunta L-6: ¿Debe ser razonable la metodología elegida por un estado para determinar
discrepancias significativas en la tasa de suspensiones a largo plazo y
expulsiones de niños con discapacidades según Título 34 § 300.170 del C.F.R.?
Respuesta:

46

Sí. Como se señaló anteriormente, el Estado debe asegurarse de que se
examinen los datos desagregados para determinar si se están produciendo
discrepancias significativas en las tasas de suspensiones a largo plazo y
expulsiones de niños con discapacidades: (1) entre las LEA en el Estado; o (2)
en comparación con las tasas para niños sin discapacidades dentro de esas LEA.
Título 20 § 1412(a)(22) del U.S.C. Si este examen no se lleva a cabo de manera
significativa a nivel de LEA, la OSEP puede determinar que la metodología
elegida por el estado no está razonablemente diseñada para cumplir con este
requisito. Los factores que la OSEP puede considerar para determinar la
razonabilidad de la metodología del estado incluyen si ninguna, o un porcentaje

La regulación de la IDEA sobre Desproporcionalidad Significativa está disponible en el Título 34 § 300.646 del
C.F.R., y la Determinación de desproporcionalidad significativa se encuentra en Título 34 § 300.647 del C.F.R..
51

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

muy bajo, de las LEA del estado están siendo examinadas para detectar
discrepancias significativas bajo la metodología elegida por el estado, y si
existen metodologías alternativas estadísticamente sólidas o están siendo
utilizadas por estados en situación similar.
Pregunta L-7: ¿Pueden los estados promulgar leyes o políticas adicionales que brinden
protecciones adicionales a los niños con discapacidades, o exigir informes
adicionales sobre prácticas disciplinarias más allá de lo que exige la IDEA?
Respuesta:

Sí. Los estados pueden, y a menudo lo hacen, brindar protecciones y servicios
adicionales a los niños con discapacidades que exceden los requisitos de la
IDEA. La Comisión de Educación de los estados ha realizado una Comparación
de las políticas de disciplina escolar en 50 estados. El sitio web de la Comisión
identifica a los estados que han optado estratégicamente por limitar el uso de la
suspensión y la expulsión de niños pequeños, utilizar enfoques no punitivos en
lugar de medidas de exclusión o exigir informes de datos adicionales.

52

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

APÉNDICE I:

Glosario de términos y siglas clave, tal como se utilizan en
esta guía47

Análisis de Comentarios y Cambios se refiere a la extensa discusión y análisis del
Departamento de los comentarios recibidos del público sobre su aviso de reglamentación
propuesta bajo la IDEA reautorizada (2004) y acompaña a las reglamentaciones finales de la
Parte B que implementan la IDEA 2004 que se emitieron en el Registro Federal (Reg. Fed.) el 14
de agosto de 2006. El paquete de reglamentación final de la IDEA, titulado “Asistencia para
estados para la educación de niños con discapacidades y becas preescolares para niños con
discapacidades, norma definitiva, análisis de comentarios y cambios” se puede encontrar en el
Título 71 Reg. Fed. 46540–46845 y está disponible en: https://sites.ed.gov/idea/files/20060814Part_B_regulations.pdf. El paquete de regulación complementaria, al que también se hace
referencia en este documento, se emitió el 1 de diciembre de 2008 y se puede encontrar en el
Título 73 Reg. Fed. 73006–73029 (disponible en: https://sites.ed.gov/idea/files/20081201Part_B_supplemental.pdf).
Plan de intervención de la conducta (BIP), aunque no está definido en la IDEA y sus
reglamentos de implementación, generalmente se entiende como un componente del programa
educativo de un niño diseñado para abordar comportamientos que interfieren con el aprendizaje
del niño o el de otros, y comportamientos que son inconsistentes con las expectativas escolares.
Un BIP generalmente describe el comportamiento que impide al niño acceder al aprendizaje y las
intervenciones positivas de conducta y otras estrategias que se deben implementar para reforzar
los comportamientos positivos y prevenir el comportamiento que interfiere con el aprendizaje del
niño y el de los demás. En el contexto de la disciplina, dichos planes son especialmente
importantes para evitar que se repita el comportamiento del niño que resultó en una acción
disciplinaria. Título 34 § 300.530(d) del C.F.R. Para un niño con una discapacidad cuyo
comportamiento impide su aprendizaje o el de los demás, y para quien el equipo del IEP ha
determinado que un BIP es apropiado, o para un niño con una discapacidad cuya violación del
código de conducta estudiantil es una manifestación de la discapacidad del niño, el equipo del
IEP debe incluir un BIP en el IEP del niño (o, si ya se ha desarrollado un BIP, revisarlo y
modificarlo según sea necesario) para abordar las necesidades conductuales del niño.
Cambio Disciplinario en la Ubicación o Cambio de ubicación, según la IDEA, (a los efectos
de retirar a un niño con una discapacidad de su ubicación educativa actual por razones
disciplinarias) se refiere a un niño con una discapacidad que ha sido retirado de su ubicación
educativa actual por razones disciplinarias durante más de 10 días escolares consecutivos; o que
el niño haya sido sometido a una serie de expulsiones que constituyan un patrón: (1) porque la
serie de expulsiones llegaron en total a más de 10 días escolares en un año escolar; (2) porque la
47

Excepto cuando los términos de este Glosario provengan directamente de una ley, incluida la IDEA, o sus
reglamentos de implementación, los términos y siglas a continuación se ofrecen para ayudar al lector solo con
fines de claridad en esta guía, no pretenden aplicarse de manera más amplia, y no son vinculantes de
ninguna manera.
53

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

conducta del niño es sustancialmente similar a su conducta en incidentes previos que tuvieron
como consecuencia las distintas expulsiones; y (3) por factores adicionales como la duración de
cada expulsión, el tiempo total que el niño ha estado expulsado y la proximidad de las
expulsiones entre sí. Título 34 § 300.536(a) del C.F.R. Esta determinación la toma la LEA y
activa las protecciones disciplinarias de la IDEA, incluida una revisión de determinación de
manifestación, y está sujeta a revisión a través del debido proceso y procedimientos judiciales.
Título 34 § 300.536(b) del C.F.R.
Sustancia controlada, según IDEA, significa una droga u otra sustancia identificada bajo los
apéndices I, II, III, IV, o V de la Ley de Sustancias Controladas (Título 21 § 812(c)) del
U.S.C.Título 34 § 300.530(i)(1) del C.F.R.
El castigo corporal implica palizas, azotes u otras formas de castigo físico impuestas a un
estudiante. En la mayoría de los Estados, esta práctica está prohibida por la ley estatal.
Disciplina de exclusión, aunque no se define en IDEA y sus reglamentos de implementación, tal
como se usa en este y los documentos adjuntos, se refiere a la expulsión, ya sea a corto o largo
plazo, de un niño con una discapacidad de una clase, escuela u otro programa educativo o
actividad por violar una regla escolar o código de conducta. Los ejemplos pueden incluir
detenciones, suspensiones en la escuela, suspensiones fuera de la escuela, suspensiones de viajar
en el autobús escolar, expulsiones, transferencias disciplinarias a escuelas alternativas y
remisiones a la policía, incluidas las remisiones que resultan en un arresto relacionado con
la escuela.
Evaluación funcional de conducta (FBA) se utiliza para comprender la función y el propósito
del comportamiento de interferencia específico de un niño y los factores que contribuyen a que el
comportamiento ocurra y no ocurra con el propósito de desarrollar intervenciones conductuales
positivas efectivas, apoyos y otras estrategias para mitigar o eliminar el comportamiento
de interferencia.
Droga ilícita, según la IDEA, significa una sustancia controlada, pero que no incluye las
sustancias controladas que se posean o se consuman de manera legal bajo la supervisión de un
profesional colegiado de la salud o que se posean o se consuman bajo cualquier otra autoridad
bajo la Ley de Sustancias Controladas o bajo cualquier otra disposición de las leyes federales.
Título 34 § 300.530(i)(2) del C.F.R.
Expulsión informal, aunque no está definido en la IDEA y sus reglamentos de implementación,
significa una acción tomada por el personal de la escuela en respuesta al comportamiento de un
niño que excluye al niño por parte o todo el día escolar, o incluso por un período indefinido.
Estas exclusiones se consideran informales porque la escuela retira al niño con una discapacidad
de la clase o la escuela sin invocar los procedimientos disciplinarios de la IDEA. Las expulsiones
informales están sujetas a los requisitos de la IDEA en la misma medida que las expulsiones
54

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

disciplinarias por parte del personal escolar utilizando los procedimientos disciplinarios de la
escuela. Las expulsiones informales incluyen días escolares administrativamente acortados
cuando el personal escolar reduce el día escolar de un niño, fuera del equipo del IEP y el proceso
de ubicación, en respuesta al comportamiento del niño.
Suspensión dentro de la escuela, aunque no está definido en la IDEA y sus reglamentos de
aplicación, significa una instancia en la que un niño es retirado de manera temporal de su(s)
salón(es) de clase regularmente asignado(s) por motivos disciplinarios, pero permanece bajo la
supervisión directa del personal de la escuela. Supervisión directa significa que el personal de la
escuela está físicamente en el mismo lugar que los estudiantes bajo su supervisión. Una
suspensión dentro de la escuela se consideraría parte de los días de suspensión contemplados en
el Título 34 § 300.530 del C.F.R. a menos que el niño tenga oportunidad de continuar
participando adecuadamente en el plan de estudios general; continúe recibiendo los servicios
especificados en el IEP del niño; y siga participando con niños sin discapacidades en la medida
en que lo hubiera hecho en su ubicación actual. Consulte el Título 71 del Reg. Fed. 46715 (14 de
agosto de 2006).
Establecimiento Educativo Alternativo Provisorio (IAES), aunque no está definido en la
IDEA y sus reglamentos de implementación, como se define actualmente para fines de datos
disciplinarios recopilados bajo la Sección 618 de la IDEA, significa un entorno apropiado,
determinado por el equipo del IEP del niño o un oficial de audiencia, en el que se coloca al niño
por no más de 45 días escolares. Este establecimiento permite al niño seguir recibiendo los
servicios educativos, para permitirle seguir participando en el plan de estudios de educación
general, (en otro centro), y progresar para alcanzar las metas establecidas en el IEP. Según
corresponda, el establecimiento incluye una FBA, servicios y modificaciones de intervención de
la conducta para abordar la violación de conducta de manera que no vuelva a suceder.
Expulsión disciplinaria a largo plazo, aunque no está definido en la IDEA y sus reglamentos
de implementación, tal como se define actualmente para fines de datos disciplinarios recopilados
bajo las Secciones 616 y 618 de la IDEA, significa suspensiones y expulsiones de niños con
discapacidades por más de diez días escolares en un año escolar.
Revisión de determinación de la manifestación, según la IDEA, es la decisión sobre si la
conducta en cuestión fue causada por la discapacidad, o tuvo relación directa y sustancial con la
discapacidad, o si el comportamiento en cuestión fue el resultado directo de la falta de
implementación del IEP por parte de la LEA, incluido un BIP si lo exige el IEP. La LEA, el
padre y los miembros relevantes del equipo del IEP (según lo determinen el padre y la LEA)
deben revisar toda la información relevante en el archivo del estudiante, incluidos el IEP y el
BIP, las observaciones del maestro y cualquier información relevante proporcionada por el
padre. Esta revisión debe realizarse dentro de los 10 días escolares posteriores a cualquier
decisión de cambiar la ubicación de un niño con una discapacidad debido a una violación del
código de conducta estudiantil. Título 34 § 300.530(e) del C.F.R.
55

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

Sistemas de apoyo de varios niveles (MTSS), aunque no se defina en IDEA y sus
reglamentaciones de implementación, significa un continuo integral de prácticas sistémicas
basadas en la evidencia para apoyar las necesidades de los niños con observación regular con el
objetivo de facilitar la toma de decisiones de instrucción basada en los datos.
Padre o Madre, bajo la IDEA, significa: (1) un padre o una madre biológico(a) o adoptivo(a) de
un niño; (2) un padre o una madre de crianza, a menos que la ley estatal, los reglamentos o las
obligaciones contractuales con una entidad estatal o local prohíban que un padre o una madre de
crianza actúe como padre o madre; (3) un tutor generalmente autorizado para actuar como padre
del niño, o autorizado para tomar decisiones educativas para el niño (pero no el Estado si el niño
está bajo la tutela del Estado); (4) una persona que actúa en lugar de un padre o una madre
biológico(a) o adoptivo(a) (incluido un abuelo, padrastro u otro pariente) con quien vive el niño,
o una persona que es legalmente responsable del bienestar del niño; o (5) un padre o una madre
sustituto(a) que haya sido designado de acuerdo con el Título 34 § 300.519 del C.F.R. o la
Sección 639(a)(5) de la IDEA. Título 34 § 300.30 del C.F.R.
Restricción física, aunque no está definido en la IDEA y sus reglamentos de implementación,
significa una restricción personal que inmoviliza o reduce la capacidad de un estudiante para
mover libremente el torso, los brazos, las piernas o la cabeza. El término restricción física no
incluye un acompañamiento físico. El acompañamiento físico significa tocar o agarrar
temporalmente la mano, la muñeca, el brazo, el hombro o la espalda con el fin de inducir a un
estudiante que está actuando mal a caminar a un lugar seguro.
Respuesta a intervención (RTI), aunque no se define en la IDEA o sus reglamentos de
implementación, se entiende que significa un enfoque educativo que aborda las necesidades de
todos los estudiantes, inclusive de alumnos con dificultades y estudiantes con discapacidades y,
además, incorpora la evaluación e intervención en un sistema educativo y conductual para
maximizar el rendimiento del estudiante y disminuir los comportamientos problemáticos. La
IDEA incluye una disposición que exige a los estados permitir, como parte de sus criterios para
determinar si un niño tiene una discapacidad de aprendizaje específica, el uso de un proceso en
función de la respuesta del niño a la intervención basada en la investigación científica. Consulte
el Título 34 § 300.307(a)(2) del C.F.R. La RTI es un ejemplo de un MTSS (definido
anteriormente). Vea también, el Memo de OSEP 11-07.
Día escolar, bajo la IDEA, significa cualquier día, incluido un día parcial, en que los niños
asisten a la escuela con fines educativos. Día escolar tiene el mismo significado para todos los
niños en la escuela, incluidos aquellos con y sin discapacidades. Título 34 § 300.11(c) del C.F.R.
Aislamiento, aunque no está definido en la IDEA y sus reglamentos de implementación, es el
confinamiento involuntario de un estudiante solo en una habitación o área de la cual el estudiante
no puede salir físicamente. El término no incluye "tiempo fuera", que es una técnica de manejo

56

PREGUNTAS Y RESPUESTAS: ABORDAR LAS NECESIDADES DE LOS NIÑOS CON DISCAPACIDADES Y LAS DISPOSICIONES DISCIPLINARIAS DE IDEA

del comportamiento que forma parte de un programa aprobado que involucra la desvinculación
supervisada del estudiante en un entorno no cerrado y se implementa con el fin de calmarlo.
Lesión corporal grave, según la IDEA, tiene el significado del término lesión corporal grave
que se le da en el Título 18 1365(h)(3) del U.S.C.Título 34 § 300.530(i)(3) del C.F.R. Según la
definición actual en el Título 18 1365(h)(3) del U.S.C., lesiones corporales graves significa
lesiones corporales que implican: (1) un riesgo sustancial de muerte; (2) dolor físico extremo; (3)
desfiguración prolongada y evidente; o (4) pérdida prolongada o deterioro de la función de un
miembro del cuerpo, órgano o facultad mental. Esta definición no puede ser alterada por las
juntas escolares estatales o locales. Consulte el Título 71 del Reg. Fed. 46722.
Expulsión disciplinaria a corto plazo, aunque no está definido en la IDEA y sus reglamentos
de implementación, significa la remoción de un niño de su ubicación educativa por 10 días
escolares consecutivos o menos. Título 34 § 300.530(b) del C.F.R.
Circunstancias especiales, según la IDEA, significa una violación del código de conducta
estudiantil porque el niño: (1) lleva un arma o posee un arma en la escuela, en las instalaciones
de la escuela, o en una función escolar bajo la jurisdicción de una SEA o una LEA; (2) a
sabiendas posee o consume drogas ilegales o vende o solicita la venta de una sustancia
controlada, mientras está en la escuela, en las instalaciones de la escuela o en una función escolar
bajo la jurisdicción de una SEA o una LEA; o (3) ha infligido lesiones corporales graves sobre
otra persona mientras está en la escuela, en las instalaciones de la escuela o en una función
escolar bajo la jurisdicción de una SEA o una LEA. Título 34 § 300.530(g) del C.F.R.
Arma, según IDEA, tiene el significado que se le da al término arma peligrosa bajo el Título 18
930(g)(2) de U.S.C. Título 34 § 300.530(i)(4) del C.F.R. Bajo la definición actual en Título 18
930(g)(2) de U.S.C., arma peligrosa significa un arma, dispositivo, instrumento, material o
sustancia, animada o inanimada, que se usa o es fácilmente capaz de causar la muerte o lesiones
corporales graves, excepto que dicho término no incluye una navaja con una hoja de menos de
dos pulgadas y media de largo.

57

